Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 1 of 75 Page ID #:638



    1   TRUJILLO & TRUJILLO, APLC
    2   Robert Trujillo, Esq. (CA SBN 148975)
        Melody Trujillo, Esq. (CA SBN 165218)
    3   41593 Winchester Road, Suite 201
    4   Temecula, CA 92590
        Tel: 951-296-9529
    5
        Email: trulaw@trujillo-law.us
    6
    7   Suzanne Skolnick, Esq. (CA SBN 211076)
        2888 Loker Avenue East, Suite 110-F
    8   Carlsbad, CA 92010
    9   Tel: 760-405-4397
        Email: suzanne@skolnicklawgroup.com
   10
   11   Lewis Khashan, Esq. (CA SBN 275906)
   12
        KHASHAN LAW FIRM
        38975 Sky Canyon Drive, Suite 201
   13   Murrieta, CA 9253
   14   Tel: (951) 775-7279
        Email:lewis@khashanlaw.com
   15
   16   Attorneys for Plaintiffs Mary H. Garcia, et al.
   17
                            UNITED STATES DISTRICT COURT
   18
   19                      CENTRAL DISTRICT OF CALIFORNIA
   20
        MARY H. GARCIA, individually and ) Case No. 5:18-cv-839 SJO (ASx)
   21   as successor-in-interest to Estate of
                                         )
   22   Phillip Soto Garcia, Jr., (Deceased);
                                         ) PLAINTIFFS’ SECOND
        ANGELO GARCIA; and PHILLIP J.    ) AMENDED COMPLAINT FOR
   23   GARCIA.                          ) DAMAGES AND VIOLATIONS OF
   24                                    ) CIVIL RIGHTS
                  Plaintiffs,            )
   25
        v.                               ) JURY TRIAL DEMANDED
   26                                    )
   27   SERGEANT AYALA; DEPUTY           )
        FIGUEROA, ID # N5758; DEPUTY )
   28   PEARSON, ID # N5316; DEPUTY L. )
                                          1
               PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                  VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 2 of 75 Page ID #:639



    1   LOPEZ, ID#N6380; DEPUTY                  )
    2   CORDERO, ID # N6040; DEPUTY              )
        LLANOS, ID # N5230; DEPUTY               )
    3   HINSON, ID # N6248; DEPUTY               )
    4   CAVERLEY, ID # N5644; DEPUTY             )
        RODARTE-LUGO, ID # N6247;                )
    5
        DEPUTY MIRANDA, ID # N5605;              )
    6   DEPUTY VARONI, ID # N6173;               )
    7   DEPUTY MALDONADO, ID #                   )
        N5696; DEPUTY KRAMER, ID #               )
    8   N5708; DEPUTY TARANGO, ID# __;           )
    9   DEPUTY STEELE, ID# __; DEPUTY            )
        BERGERT, ID # N5819; DEPUTY              )
   10
        TESILLO, ID # 5490; CITY OF              )
   11   CATHEDRAL CITY; Officer                  )
   12
        CLADIU MURZEA, Officer DANIEL            )
        ANES; Officer JOSEPH BROOKS;             )
   13   Officer MATTHEW BUEHLER and              )
   14   DOES 1-100,                              )
                    Defendants.                  )
   15                                            )
   16
                                PRELIMINARY STATEMENT
   17
   18         1. On March 22, 2017, Plaintiffs’ decedent, Phillip Soto Garcia, Jr., age 51,
   19
        died as a direct and proximate result of acts and/or omissions of employees of the
   20
   21   County of Riverside and Cathedral City. Deputies, police officers and medical
   22
        staff of the Riverside County Sheriff’s Department and Cathedral City Police
   23
   24   Department, failed to provide for the safe care and custody of Phillip Soto Garcia,

   25   Jr. (“Decedent”) both at the time of his arrest and after housing him at Larry D.
   26
        Smith Correction Facility (“LSCF”), when it was apparent to all involved that
   27
   28   Decedent was undergoing an involuntary severe psychiatric episode requiring
                                                  2
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 3 of 75 Page ID #:640



    1   immediate mental health treatment.
    2
              2. Riverside County Sheriff’s Department and Cathedral City Police
    3
    4   Department employees were deliberately indifferent to Mr. Garcia’s serious
    5
        medical needs; exercised excessive force upon Mr. Garcia and failed to administer
    6
    7   prompt and adequate medical attention resulting in injury upon arrest; injury

    8   during detainment; injury from twenty plus hours of solitary confinement; and
    9
        ultimately death by homicide following confinement in a four point restraint chair.
   10
   11                                     JURISDICTION
   12
              3. This is a civil rights wrongful death/survival action relating to the death
   13
   14   of Decedent Phillip Soto Garcia, Jr., which arises under Title 42 of the United
   15   States Code, Sections 1983 and 1988, and the First, Fourth and Fourteenth
   16
        Amendments to the United States Constitution. Jurisdiction is conferred upon this
   17
   18   Court by Title 28 of the United States Code, Sections 1331 and 1343. Plaintiffs
   19
        invoked the supplemental jurisdiction of this Court pursuant to Title 28 of the
   20
   21   United States Code, Section 1367, to hear and decide claims arising under state
   22
        law, however the Court refused to accept such jurisdiction necessitating Plaintiffs
   23
   24
        to file a state court action for the related state law claims. The amount in

   25   controversy herein, excluding interest and costs, exceeds the minimum
   26
        jurisdictional limit of this Court.
   27
   28
                                                   3
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 4 of 75 Page ID #:641



    1                                          VENUE
    2
              4. The unlawful acts and practices alleged herein occurred in the County of
    3
    4   Riverside, State of California, within this judicial district. Therefore, venue lies in
    5
        the United States District Court for the Central District of California.
    6
    7                              CLAIMS REQUIREMENT

    8         5. Plaintiffs have complied with the requirements of California Government
    9
        Code section 900, et seq., where an action for state court claims is filed against a
   10
   11   public entity and its employees.
   12
                      SUCCESSOR-IN-INTEREST AFFIDAVIT FILED
   13
   14         6. An appropriate affidavit in compliance with California Code of Civil
   15   Procedure §377.32 supporting MARY H. GARCIA’s right to bring a survival
   16
        action on behalf of the Estate of Phillip Soto Garcia, Jr., was concurrently filed
   17
   18   with the original complaint and incorporated herein by reference.
   19
              7. Mary H. Garcia, in her capacity as Successor-in-Interest to the Estate of
   20
   21   Phillip Soto Garcia, Jr. was the wife of Phillip Soto Garcia, Jr. at the time of his
   22
        death and is therefore successor-in-interest to the Estate of Phillip Soto Garcia, Jr.
   23
   24
                                             PARTIES

   25         8. At all relevant times, Phillip Soto Garcia Jr., (“Decedent”) was an
   26
        individual residing in the County of Riverside, State of California.
   27
   28         9. Plaintiff, MARY H. GARCIA, individually and as Successor-in-Interest
                                                   4
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 5 of 75 Page ID #:642



    1   to the Estate of Phillip Soto Garcia, Jr., is, and at all times mentioned herein was,
    2
        a resident of the State of California. Mary H. Garcia is the wife of Decedent and
    3
    4   brings this action both in her own right based on the loss of her husband pursuant
    5
        to Code of Civil Procedure section 377.60, and in her representative capacity as
    6
    7   successor-in-interest to the Decedent’s estate.

    8         10. Plaintiff, ANGELO GARCIA, is, and at all times mentioned herein was,
    9
        a resident of the State of California. Angelo Garcia is the son of Decedent and
   10
   11   brings this action in his own right based on the loss of his father.
   12
              11. Plaintiff, PHILLIP JAMES GARCIA, is, and at all times mentioned
   13
   14   herein was, a resident of the State of California. Phillip James Garcia is the son of
   15   Decedent and brings this action in his own right based on the loss of his father.
   16
              12. Defendant CITY OF CATHEDRAL CITY (hereafter “City”) is a public
   17
   18   entity located in California and is the employer of officers of the Cathedral City
   19
        Police Department.
   20
   21         13. Defendant SERGEANT AYALA (hereafter “Ayala”) is, and at all times
   22
        herein mentioned, was a Correctional Sergeant for the Riverside County Sheriff’s
   23
   24
        Department and was charged with supervising Deputies at LSCF, responsible for

   25   the protection, care and custody of the inmates at LSCF and for carrying out the
   26
        policies and procedures of LSCF and the Riverside County Sheriff’s Department.
   27
   28         14. Defendant DEPUTY FIGUEROA, ID # N5758 (hereafter “Figueroa”)
                                                   5
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 6 of 75 Page ID #:643



    1   is, and at all times herein mentioned, was a deputy working LSCF at the time of
    2
        the incident and was an employee of the Riverside County Sheriff’s Department.
    3
    4   Deputy Figueroa was responsible for the protection, care and custody of the
    5
        inmates at LSCF and was involved in the use of force against Decedent.
    6
    7         15. Defendant DEPUTY PEARSON, ID # N5316 (hereafter “Pearson”) is,

    8   and at all times herein mentioned, was a deputy working LSCF at the time of the
    9
        incident and was an employee of the Riverside County Sheriff’s Department.
   10
   11   Deputy Pearson was responsible for the protection, care and custody of the
   12
        inmates at LSCF and was involved in the use of force against Decedent.
   13
   14         16. Defendant DEPUTY L. LOPEZ, ID#N6380 (hereafter “Lopez”) is, and
   15   at all times herein mentioned, was a deputy working LSCF at the time of the
   16
        incident and was an employee of the Riverside County Sheriff’s Department.
   17
   18   Deputy Lopez was responsible for the protection, care and custody of the inmates
   19
        at LSCF and was involved in the use of force against Decedent.
   20
   21         17. Defendant DEPUTY CORDERO, ID # N6040 (hereafter “Cordero”) is,
   22
        and at all times herein mentioned, was a deputy working LSCF at the time of the
   23
   24
        incident and was an employee of the Riverside County Sheriff’s Department.

   25   Deputy Cordero was responsible for the protection, care and custody of the
   26
        inmates at LSCF and was involved in the use of force against Decedent.
   27
   28         18. Defendant DEPUTY LLANOS, ID # N5230 (hereafter “Llanos”) is,
                                                6
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 7 of 75 Page ID #:644



    1   and at all times herein mentioned, was a deputy working LSCF at the time of the
    2
        incident and was an employee of the Riverside County Sheriff’s Department.
    3
    4   Deputy Llanos was responsible for the protection, care and custody of the inmates
    5
        at LSCF and was involved in the use of force against Decedent.
    6
    7         19. Defendant DEPUTY HINSON, ID # N6248 (hereafter “Hinson”) is,

    8   and at all times herein mentioned, was a deputy working LSCF at the time of the
    9
        incident and was an employee of the Riverside County Sheriff’s Department.
   10
   11   Deputy Hinson was responsible for the protection, care and custody of the inmates
   12
        at LSCF and was involved in the use of force against Decedent.
   13
   14         20. Defendant DEPUTY CAVERLEY, ID # N5644 (hereafter “Caverley”)
   15   is, and at all times herein mentioned, was a deputy working LSCF at the time of
   16
        the incident and was an employee of the Riverside County Sheriff’s Department.
   17
   18   Deputy Caverley was responsible for the protection, care and custody of the
   19
        inmates at LSCF and was involved in the use of force against Decedent.
   20
   21         21. Defendant DEPUTY RODARTE-LUGO, ID # N6247 (hereafter
   22
        “Rodarte-Lugo”) is, and at all times herein mentioned, was a deputy working
   23
   24
        LSCF at the time of the incident and was an employee of the Riverside County

   25   Sheriff’s Department. Deputy Rodarte-Lugo was responsible for the protection,
   26
        care and custody of the inmates at LSCF and was involved in the use of force
   27
   28   against Decedent.
                                                7
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 8 of 75 Page ID #:645



    1         22. Defendant DEPUTY MIRANDA, ID # N5605 (hereafter “Miranda”) is,
    2
        and at all times herein mentioned, was a deputy working LSCF at the time of the
    3
    4   incident and was an employee of the Riverside County Sheriff’s Department.
    5
        Deputy Miranda was responsible for the protection, care and custody of the
    6
    7   inmates at LSCF and was involved in the use of force against Decedent.

    8         23. Defendant DEPUTY VARONI, ID # N6173 (hereafter “Varoni”) is,
    9
        and at all times herein mentioned, was a deputy working LSCF at the time of the
   10
   11   incident and was an employee of the Riverside County Sheriff’s Department.
   12
        Deputy Varoni was responsible for the protection, care and custody of the inmates
   13
   14   at LSCF and was involved in the use of force against Decedent.
   15         24. Defendant DEPUTY MALDONADO, ID # N5696 (hereafter
   16
        “Maldonado”) is, and at all times herein mentioned, was a deputy working LSCF
   17
   18   at the time of the incident and was an employee of the Riverside County Sheriff’s
   19
        Department. Deputy Maldonado was responsible for the protection, care and
   20
   21   custody of the inmates at LSCF and was involved in the use of force against
   22
        Decedent.
   23
   24
              25. Defendant DEPUTY KRAMER, ID # N5708 (hereafter “Kramer”) is,

   25   and at all times herein mentioned, was a deputy working LSCF at the time of the
   26
        incident and was an employee of the Riverside County Sheriff’s Department.
   27
   28   Deputy Kramer was responsible for the protection, care and custody of the
                                                8
                    PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                      VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 9 of 75 Page ID #:646



    1   inmates at LSCF and was involved in the use of force against Decedent.
    2
              26. Defendant DEPUTY TARANGO, ID# __ (hereafter “Tarango”) is, and
    3
    4   at all times herein mentioned, was a deputy working LSCF at the time of the
    5
        incident and was an employee of the Riverside County Sheriff’s Department.
    6
    7   Deputy Tarango was responsible for the protection, care and custody of the

    8   inmates at LSCF and was involved in the use of force against Decedent.
    9
              27. Defendant DEPUTY STEELE, ID# __ (hereafter “Steele”) is, and at all
   10
   11   times herein mentioned, was a deputy working LSCF at the time of the incident
   12
        and was an employee of the Riverside County Sheriff’s Department. Deputy
   13
   14   Steele was responsible for the protection, care and custody of the inmates at LSCF
   15   and was involved in the use of force against Decedent.
   16
              28. Defendant DEPUTY BERGERT, ID # N5819 (hereafter “Bergert”) is,
   17
   18   and at all times herein mentioned, was a deputy working LSCF at the time of the
   19
        incident and was an employee of the Riverside County Sheriff’s Department.
   20
   21   Deputy Bergert was responsible for the protection, care and custody of the
   22
        inmates at LSCF and was involved in the use of force against Decedent.
   23
   24
              29. Defendant DEPUTY TESILLO, ID # 5490 (hereafter “Tesillo”) is, and

   25   at all times herein mentioned, was a deputy working LSCF at the time of the
   26
        incident and was an employee of the Riverside County Sheriff’s Department.
   27
   28   Deputy Tesillo was responsible for the protection, care and custody of the inmates
                                                 9
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 10 of 75 Page ID #:647



    1   at LSCF and at the Detention Health Unit of Riverside University Health Services
    2
        and was involved in the use of force against Decedent.
    3
    4         30. Plaintiff is informed and believes and based thereon alleges that
    5
        Defendants: SERGEANT AYALA, DEPUTY FIGUEROA, ID # N5758,
    6
    7   DEPUTY PEARSON, ID # N5316, DEPUTY L. LOPEZ, ID#N6380, DEPUTY

    8   CORDERO, ID # N6040, DEPUTY LLANOS, ID # N5230, DEPUTY HINSON,
    9
        ID # N6248, DEPUTY CAVERLEY, ID # N5644, DEPUTY RODARTE-LUGO,
   10
   11   ID # N6247, DEPUTY MIRANDA, ID # N5605, DEPUTY VARONI, ID #
   12
        N6173, DEPUTY MALDONADO, ID # N5696, DEPUTY KRAMER, ID #
   13
   14   N5708, DEPUTY TARANGO, ID# __, DEPUTY STEELE, ID# __, DEPUTY
   15   BERGERT, ID # N5819, DEPUTY TESILLO, ID # 5490 and DOES 1 through 50
   16
        are residents of California.
   17
   18         31. Defendant CLAUDIU MURZEA (hereafter “Murzea”) is, and at all
   19
        times stated herein was, a police officer for Cathedral City (Badge Number 1304),
   20
   21   and a resident of California.
   22
              32. Defendant DANIEL ANES (hereafter “Anes”), is and at all times stated
   23
   24
        herein was, a police officer for Cathedral City, and a resident of California.

   25         33. Defendant JOSEPH BROOKS (hereafter “Brooks”), is and at all times
   26
        stated herein was, a police officer for Cathedral City (Badge Number 1603), and a
   27
   28   resident of California.
                                                  10
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 11 of 75 Page ID #:648



    1         34. Defendant MATTHEW BUEHLER (hereafter “Buehler”), is and at all
    2
        times stated herein was, a police officer for Cathedral City (Badge Number 1611),
    3
    4   and a resident of California.
    5
              35. Plaintiffs are ignorant of the true names and capacities of Defendant
    6
    7   DOES 1 – 100, inclusive, and therefore sues these defendants by fictitious names.

    8   Plaintiffs are informed and believe, and based thereon allege, that each defendant
    9
        so named is responsible in some manner for the injuries and damages suffered by
   10
   11   Plaintiffs. Plaintiffs will amend this complaint to state the true names and
   12
        capacities of defendants DOES 1 – 100, inclusive, when they have been
   13
   14   ascertained.
   15         36. DOES 1-50, inclusive are Deputies, officers, employees or agents of
   16
        Defendant County of Riverside. At all times mentioned herein, each named Doe
   17
   18   Defendant 1 through 50, inclusive, was the agent or employee of Defendant
   19
        County and, in doing the things alleged, was acting within the course and scope of
   20
   21   such agency or employment and with the actual or implied permission,
   22
        authorization and approval of the County.
   23
   24
              37. DOES 51 – 80, inclusive are agents/employees of Defendant City of

   25   Cathedral City. At all times mentioned herein, each named Doe Defendant 51
   26
        through 80, inclusive, was the agent or employee of Defendant City and, in doing
   27
   28   the things alleged, was acting within the course and scope of such agency or
                                                 11
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 12 of 75 Page ID #:649



    1   employment and with the actual or implied permission, authorization and approval
    2
        of the City.
    3
    4         38. DOES 81 – 100, inclusive are individuals whose identities and
    5
        employment status are presently unascertained, but who were acting within the
    6
    7   course and scope of their employment with the actual or implied permission of

    8   their employers whose identities are currently unknown.
    9
                                    STATEMENT OF FACTS
   10
   11         39. Plaintiffs realleges and incorporates by reference paragraphs 1-38 of
   12
        this complaint as though fully set forth herein.
   13
   14         40. On March 22, 2017 Cathedral City Police Department Officers,
   15   including Defendants Murzea, Anes, Brooks, Buehler and DOES 51 to 80
   16
        responded to a 911 call to investigate a “suspicious circumstances” call.
   17
   18         41. The 911 caller, Susan Wentworth and her husband, James Wentworth
   19
        live in the house next door to where decedent Phillip Soto Garcia Jr. resided. The
   20
   21   Wentworths advised Defendants Murzea, Anes, Brooks, Buehler and DOES 51 to
   22
        80 that Mr. Garcia had broken their window, that he had been outside yelling, and
   23
   24
        that they had no explanation for his bizarre behavior. The Wentworths each

   25   advised those officers that Mr. Garcia was not acting like himself and they did not
   26
        want to press charges against Mr. Garcia for the misdemeanor vandalism. They
   27
   28   conveyed their concern for Mr. Garcia’s well-being to those officers.
                                                  12
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 13 of 75 Page ID #:650



    1         42. Defendants Murzea, Anes, Brooks, Buehler and DOES 51 to 80 then
    2
        went to Mr. Garcia’s home next door to the Wentworth’s residence, which is
    3
    4   where Mr. Garcia lived with 87 year old Dwight Walker (“Mr. Walker”) in order
    5
        to evaluate Mr. Garcia.
    6
    7         43. Mr. Garcia answered his door when those officers knocked and exited

    8   the residence upon demand by the officers. According to Defendants Murzea,
    9
        Anes, Brooks, Buehler and DOES 51 to 80, when they made first contact with Mr.
   10
   11   Garcia, he presented with a menacing look on his face, had blood on his clothing,
   12
        was shouting vulgarities and speaking incoherently. Video of the incident shows
   13
   14   that immediately upon Mr. Garcia exiting his residence at the officers’ command,
   15   Defendant Murzea threw Mr. Garcia to the ground face first, slamming his face
   16
        against the concrete so hard that his head left a semi-circle of blood spatter on the
   17
   18   concrete. Mr. Garcia was then immediately restrained and handcuffed by the four
   19
        (4) officers, Murzea, Anes, Brooks and Buehler. Witnesses at the scene speak to
   20
   21   the force of the arrest as being overly dramatic and unnecessary. Dispatch records
   22
        also note that Mr. Garcia was bleeding from his mouth and had an injury to his
   23
   24
        arm. Mr. Garcia’s arrest occurred before any officer entered the residence or had

   25   reason to know that anyone inside the residence was injured.
   26
              44. While officers searched Mr. Garcia’s residence, Mr. Garcia was left
   27
   28   prone, face down, with his hands handcuffed behind his back by officers, Murzea,
                                                  13
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 14 of 75 Page ID #:651



    1   Anes, Brooks and Buehler for an extended period lasting approximately 26
    2
        minutes. During that 26 minute long period, Defendants Murzea, Anes, Brooks,
    3
    4   Buehler and DOES 51 to 80 knew that Mr. Garcia was injured, bleeding from the
    5
        head and in pain. Mr. Garcia continued to shout vulgarities, and babble “without
    6
    7   apparent comprehension” as to his own welfare. Mr. Garcia was questioned while

    8   face down on the ground by Defendants Murzea, Anes, Brooks, Buehler and
    9
        DOES 51 to 80 but failed to respond coherently as to time and situation.
   10
   11   Paramedics arrived to treat the arrest injury received by Mr. Garcia, and they were
   12
        yelled at by Mr. Garcia who was in an incoherent and psychotic state.
   13
   14         45. Mr. Walker, the 87 year old housemate of Mr. Garcia was found injured
   15   in his bed. Officer’s returned to Mr. Garcia and questioned him about what they
   16
        had found inside the house.
   17
   18         46. Defendants Murzea, Anes, Brooks, Buehler and DOES 51 to 80
   19
        contacted Mr. Garcia’s wife who is also Mr. Walker’s caretaker and who holds
   20
   21   Mr. Walker’s power of attorney. She arrived immediately on scene and provided
   22
        those officers with significant information about Mr. Garcia’s documented history
   23
   24
        of seizures and neurological condition. She offered his history of seizures as a

   25   plausible explanation for his bizarre behavior. She provided information that Mr.
   26
        Garcia and Mr. Walker had a father and son type relationship and further indicated
   27
   28   that there was no history of conflict between them.
                                                 14
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 15 of 75 Page ID #:652



    1         47. Mr. Walker was transported via ambulance for emergency medical care
    2
        and Mr. Garcia was transported via police vehicle to Desert Regional Medical
    3
    4   Center for treatment of a “bloody nose” as reported by the arresting officer.
    5
        Despite the unusual conduct of Mr. Garcia and despite having been advised of his
    6
    7   medical history and that he was not behaving like himself, Mr. Garcia was

    8   medically evaluated (no mental health evaluation of any kind was implemented)
    9
        and the officers were given an “okay to book” despite having failed to tend to the
   10
   11   mental health need pursuant to both department’s policies and procedures. Mr.
   12
        Garcia was then forced back into the officer’s patrol car. During the trip,
   13
   14   Defendant Brooks witnessed Mr. Garcia engaging in bizarre, self-harming
   15   behavior by beating his own head against the protective barrier, which prompted
   16
        Defendant Brooks to exit the patrol car and instruct Mr. Garcia to stop the
   17
   18   behavior. Prior to arrival at the booking site, Defendant Brooks received orders to
   19
        return Mr. Garcia for a second medical evaluation in response to Mrs. Garcia’s
   20
   21   second advisement to Cathedral City police officers that Mr. Garcia had a prior
   22
        history of seizures. Defendants Murzea, Anes, Brooks, Buehler and DOES 51 to
   23
   24
        80, and each of them, failed to inform hospital staff of Mr. Garcia’s seizure

   25   history at the first O.K. to book medical examination, thus a second examination
   26
        and CT scan of the head was conducted on Mr. Garcia’s return trip to the hospital.
   27
   28         48. At the second visit to Desert Regional Medical Center Mr. Garcia
                                                 15
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 16 of 75 Page ID #:653



    1   underwent a CT Scan of his head. During this evaluation period, Mr. Garcia was
    2
        physically aggressive, vulgar and continued his onslaught of bizarre shouting. He
    3
    4   was physically forced by multiple unknown persons onto a bed and bed restraints
    5
        were placed on all four limbs. He received a mild medication to attempt to calm
    6
    7   him. Despite the medication, his abnormal demeanor continued.

    8         49. The diagnosis for Mr. Garcia’s second exam at Desert Regional
    9
        Medical Center was for a “ closed head injury”. The head CT showed soft tissue
   10
   11   swelling over his left frontal bone. Hospital records note that Mr. Garcia was
   12
        taken to the ground by responding officers and that he was there for an arrest-
   13
   14   related injury.
   15         50. Mr. Garcia was eventually discharged from Desert Regional Medical
   16
        Center for the second time at 11:34am on March 22, 2017. He was transported to
   17
   18   Banning Jail - LSCF, where he was placed in the custody of the Riverside County
   19
        Sheriff’s Office.
   20
   21         51. Although Defendants Murzea, Anes, Brooks, Buehler and DOES 51 to
   22
        80 as well as paramedic staff were told at the arrest site that Mr. Garcia had a
   23
   24
        history of seizures and was acting in a manner that was completely out of

   25   character for him, said officers failed to perform an evaluation pursuant to
   26
        Welfare and Institutions Code §5150. Had they done so, Mr. Garcia would have
   27
   28   received emergency transport, psychiatric intervention, diagnosis and treatment.
                                                 16
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 17 of 75 Page ID #:654



    1   More importantly, he would still be alive today.
    2
              52. Once Mr. Garcia was in the custody of the Riverside County Sheriff’s
    3
    4   Office on March 22, 2017 at approximately 12:40pm, he was placed into solitary
    5
        confinement in Sobering Cell #1 at LSCF. It is unclear as to why Mr. Garcia was
    6
    7   placed in a Detox cell for isolation when there was no medical indication that

    8   detoxification was warranted or medically necessary. Instead, what was evident
    9
        was that Mr. Garcia suffered from seizures, was exhibiting bizarre behavior and
   10
   11   was agitated with incoherent thought processes. Mr. Garcia’s behavior while in
   12
        Sobering Cell #1 included tearing down ceiling tiles and hanging from the ceiling.
   13
   14   Mr. Garcia remained in isolation in Sobering Cell #1 until approximately 6:34
   15   a.m. on March 23, 2017 – which was a total of almost 18 hours from the time that
   16
        he was first booked into LSCF. During that time, he was not provided any food or
   17
   18   water or medical care/evaluation for the head injury he sustained during his arrest.
   19
        Nor was Mr. Garcia examined by any mental health professional for his bizarre
   20
   21   behavior and known seizure condition, despite the fact that he continued to exhibit
   22
        bizarre behavior (like banging his head against the cell wall) in the sobering cell
   23
   24
        throughout his 18 hour isolation.

   25         53. On March 23, 2017 at approximately 6:15 a.m., Defendant Pearson
   26
        fired 30 rounds of pepperballs into Sobering Cell #1 while Mr. Garcia was housed
   27
   28   in there. Although Defendant Pearson’s report states pepperballs were fired into
                                                 17
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 18 of 75 Page ID #:655



    1   Mr. Garcia’s cell on three occasions, Defendant Figueroa’s report contradicts that
    2
        and states that pepperball rounds were fired by Pearson as many as five times into
    3
    4   Mr. Garcia’s cell. Sobering Cell #1 is a small, fully enclosed cell measuring only
    5
        12 feet wide by 8 feet deep by 8 feet high. The use of pepperball rounds against
    6
    7   Mr. Garcia was approved by Defendant Sergeant Ayala. Following the pepperball

    8   saturation of Mr. Garcia’s cell, no decontamination measures were used to get the
    9
        chemical toxins off Mr. Garcia.
   10
   11         54. Plaintiffs are informed and believe and based thereon allege, that every
   12
        deputy involved with the use of force on Mr. Garcia at LSCF were aware, prior to
   13
   14   the deployment of the pepperballs, that a common symptom from the pepperballs
   15   is that it can “create a feeling of helplessness and induce panic” in the pepperball
   16
        victim. Plaintiffs are informed and believe and based thereon allege that every
   17
   18   deputy present at the scene of the pepperball deployment knew or should have
   19
        known that a pepperball victim must be decontaminated after pepperballs are used
   20
   21   and that a failure to decontaminate a pepperball victim can lead to severe injury,
   22
        difficulty breathing and victim panic. Every deputy present at the scene of the
   23
   24
        pepperball deployment knew or should have known that Mr. Garcia was suffering

   25   from a psychotic episode and required mental health treatment before the
   26
        pepperball deployment occurred. Every deputy present at the scene of the
   27
   28   deployment knew or should have known that firing pepperballs into Mr. Garcia’s
                                                  18
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 19 of 75 Page ID #:656



    1   cell would escalate the situation and cause Mr. Garcia to experience severe
    2
        anxiety and fear. Plaintiff is informed and believes and based thereon alleges that
    3
    4   the deployment of pepperball saturation rounds into the small cell in which Mr.
    5
        Garcia was housed would have caused Mr. Garcia severe respiratory distress and
    6
    7   pain.

    8           55. Defendant Pearson also used a salivary gland pressure point maneuver
    9
        on Mr. Garcia while he was restrained in a 4-point Emergency Restraint Chair
   10
   11   (“ERC”). The salivary gland maneuver was done to inflict pain on Mr. Garcia and
   12
        was not a necessary or reasonable use of force given that Mr. Garcia was already
   13
   14   handcuffed at the time he was placed in the ERC and was still under the effects of
   15   the pepperballs, stinger grenade, punches and taser that had been used on him
   16
        during the cell extraction.
   17
   18           56. Moments after 30 rounds of pepperballs were used in Mr. Garcia’s cell,
   19
        Defendant Figueroa then deployed a Stinger grenade into Sobering Cell #1
   20
   21   directly at Mr. Garcia, who was huddled in one corner of the cell in fear. The use
   22
        of the grenade was authorized and ordered by Defendant Sergeant Ayala and was
   23
   24
        part of the use of force tactics that Defendant Ayala and Defendant Steele decided

   25   to use against Mr. Garcia, despite him exhibiting signs of severe mental illness.
   26
        Prior to use of the stinger grenade, Mr. Garcia was standing or kneeling by the cell
   27
   28   door and allegedly, failed to comply with Defendant Sergeant Ayala’s command
                                                 19
                    PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                      VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 20 of 75 Page ID #:657



    1   to put his hands behind his back to be handcuffed. After Mr. Garcia moved to the
    2
        rear of the cell - and without any warning to Mr. Garcia that a stinger grenade
    3
    4   would be deployed at him - Sergeant Ayala gave the command to Deputy
    5
        Figueroa to deploy the stinger grenade.
    6
    7         57. The #15 Stinger grenade that was used on Mr. Garcia is described in

    8   product literature as a “maximum effect device” delivering up to four stimuli for
    9
        psychological and physiological effect – rubber pellets, light, sound and optional
   10
   11   chemical agent. The grenade sprays rubber balls in a 50 foot radius and delivers
   12
        175 decibals of sound at 5 feet. Product literature for the stinger grenade states
   13
   14   that improper use can result in “death or serious bodily injury”. The Centers for
   15   Disease Control and Prevention has stated that exposure to sounds at 120 decibals
   16
        or higher in close proximity to the ear causes pain and ear injury. The Stinger
   17
   18   grenade thrown by Defendant Figueroa detonated within 1 to 2 feet from Mr.
   19
        Garcia and, according to product literature, had a sound level of 175 decibals.
   20
   21   Plaintiffs are informed and believe and based thereon allege, that Mr. Garcia
   22
        suffered pain and ear injury from the Stinger grenade. Defendant Figueroa
   23
   24
        marked that the stinger grenade was “effective” on his use of force report.

   25   Despite the grenade being deemed “effective” by Defendant Figueroa, deputies
   26
        nevertheless inflicted additional, unnecessary and excessive force upon Mr.
   27
   28   Garcia, causing Mr. Garcia unnecessary pain, emotional distress and fear.
                                                  20
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 21 of 75 Page ID #:658



    1         58. After deploying the Stinger grenade, Mr. Garcia - in terror - attempted
    2
        to get away from the smoke and fire-like flash of the grenade by running to the
    3
    4   other side of the small cell, whereupon he was then tackled violently to the ground
    5
        by numerous deputies, all in hazmat suits. Defendant Figueroa’s use of the stinger
    6
    7   grenade on Mr. Garcia was unnecessary and unreasonable because Mr. Garcia was

    8   still under the effect of the pepperball saturation rounds at the time the grenade
    9
        was used, it was thrown in very close proximity to Mr. Garcia and no warning was
   10
   11   given to Mr. Garcia before its use.
   12
              59. Immediately after the stinger grenade went off, Defendant Lopez used a
   13
   14   Stun Shield on Mr. Garcia, knocking him to the floor face first at the entrance to
   15   Sobering Cell #1. Defendant Steele assigned Lopez the task of using the stun
   16
        shield on Mr. Garcia. The LSCF deputies involved in the use of force against Mr.
   17
   18   Garcia then tackled Mr. Garcia to the ground. In addition to using the stun shield
   19
        on Mr. Garcia, Defendant Lopez also used the force of his body weight to pin Mr.
   20
   21   Garcia to the ground, even though Mr. Garcia was still under the effects of the
   22
        pepperball saturation rounds and the stinger grenade. Defendant Lopez’s use of
   23
   24
        force against Mr. Garcia was unnecessary and unreasonable because Mr. Garcia

   25   was still under the effect of the pepperball saturation rounds, the stinger grenade
   26
        and the full body weight of numerous deputies at the time the stun shield was used
   27
   28   on him by Defendant Lopez.
                                                  21
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 22 of 75 Page ID #:659



    1         60. Defendant Cordero was involved in using force to tackle Mr. Garcia to
    2
        the floor and punched Mr. Garcia with his fist on the left side of Mr. Garcia’s
    3
    4   abdomen at least 3 times. Defendant Cordero was also involved in securing Mr.
    5
        Garcia to the ERC by using the force of his body weight while Mr. Garcia was
    6
    7   already handcuffed and still had painful taser prongs in him. Use of force reports

    8   indicate that the tasing was also “effective” to get Mr. Garcia to comply with
    9
        being handcuffed. Defendant Cordero’s use of force against Mr. Garcia was
   10
   11   unnecessary and unreasonable because the stinger grenade was already deemed
   12
        “effective” by Defendant Figueroa, Mr. Garcia had already been placed in
   13
   14   handcuffs at the time that Defendant Cordero punched him and was still in
   15   handcuffs with taser prongs embedded in his skin at the time Defendant Cordero
   16
        used force to secure him to the ERC.
   17
   18         61. Defendant Llanos was assigned the task of providing range of motion
   19
        exercise to Mr. Garcia’s limbs every 30 minutes while he was in the ERC, but
   20
   21   failed to provide any range of motion exercises throughout the entire 6 hours and
   22
        47 minutes Mr. Garcia was in the ERC. Defendant Llanos was also involved in
   23
   24
        using the force of his body weight to secure Mr. Garcia to the ERC and used

   25   control holds on Mr. Garcia despite the fact that he was already restrained to the
   26
        ERC, was in handcuffs and still had painful taser prongs stuck in the skin of his
   27
   28   body. Defendant Llanos’s use of force against Mr. Garcia was unnecessary and
                                                 22
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 23 of 75 Page ID #:660



    1   unreasonable because Mr. Garcia was already handcuffed while being restrained
    2
        to the ERC and still had taser prongs in him at the time Defendant Llanos used
    3
    4   control holds on Mr. Garcia. Additionally, Mr. Garcia was still under the effect of
    5
        the pepperball saturation rounds because he had never been decontaminated.
    6
    7         62. Defendant Hinson punched Mr. Garcia at least 6 times on the right side

    8   of his face and back while Mr. Garcia was tackled to the ground by several other
    9
        deputies. Defendant Hinson also applied a carotid restraint hold (where the sides
   10
   11   of the neck are squeezed to cut off blood flow to the brain) to Mr. Garcia and was
   12
        responsible for putting Mr. Garcia into the ERC. While Mr. Garcia was being
   13
   14   strapped to the ERC, Defendant Hinson punched Mr. Garcia at least four times on
   15   the right side of his abdomen. Defendant Hinson’s use of force was unreasonable
   16
        and excessive because Mr. Garcia was already pinned to the ground with a stun
   17
   18   shield and the body weight of numerous deputies when Defendant Hinson
   19
        punched him 6 times and Mr. Garcia was already handcuffed and in the ERC, still
   20
   21   under the effects of the pepperball saturation rounds and tasering when Defendant
   22
        Hinson punched Mr. Garcia multiple times.
   23
   24
              63. Defendant Bergert also used the force of his body weight to assist in

   25   restraining Mr. Garcia to the ERC. Defendant Bergert’s use of force against Mr.
   26
        Garcia was unnecessary and unreasonable because there was no need for the ERC
   27
   28   when the stinger grenade was “effective”; the taser used on Mr. Garcia was
                                                23
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 24 of 75 Page ID #:661



    1   effective; and Mr. Garcia was already handcuffed while being restrained to the
    2
        ERC, still had taser prongs in him and was still under the effects of the pepperball
    3
    4   saturation rounds.
    5
              64. Defendant Caverley also assisted in restraining Mr. Garcia to the ERC
    6
    7   using the force of his body and was one of the numerous deputies that forcefully

    8   tackled Mr. Garcia to the ground immediately after the stinger grenade was
    9
        deployed at him. Defendant Caverley’s use of force against Mr. Garcia was
   10
   11   unnecessary and unreasonable because the stinger grenade had been “effective”;
   12
        the taser used on Mr. Garcia was effective in getting him to comply with being
   13
   14   handcuffed; Mr. Garcia was already pinned to the ground face first by a stun
   15   shield; and Mr. Garcia was still under the effect of the pepperball rounds.
   16
        Additionally, Mr. Garcia was already handcuffed with taser prongs embedded in
   17
   18   his skin when Defendant Caverley restrained him to the ERC.
   19
              65. Defendant Rodarte-Lugo was one of the numerous deputies that
   20
   21   forcefully tackled Mr. Garcia to the ground immediately after the stinger grenade
   22
        was deployed at him. Defendant Rodarte-Lugo used his body weight on Mr.
   23
   24
        Garcia and also pinned Mr. Garcia down by his legs while Deputy Figueroa tased

   25   Mr. Garcia. Defendant Rodarte-Lugo also assisted in forcefully restraining Mr.
   26
        Garcia to the ERC. Defendant Rodarte-Lugo’s use of force against Mr. Garcia
   27
   28   was unnecessary and unreasonable because Mr. Garcia was already pinned to the
                                                 24
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 25 of 75 Page ID #:662



    1   ground face first by a stun shield, and was already under the effects of the
    2
        pepperball rounds and a stinger grenade. It was an unnecessary and excessive use
    3
    4   of force to pin Mr. Garcia to the ground while he was being tased. Additionally,
    5
        Mr. Garcia was already handcuffed with taser prongs embedded in his skin when
    6
    7   Defendant Rodarte-Lugo restrained him to the ERC.

    8         66. Defendant Miranda also assisted in restraining Mr. Garcia to the ERC
    9
        using the force of his body weight. Defendant Miranda’s use of force against Mr.
   10
   11   Garcia was unnecessary and unreasonable because there was no need to use an
   12
        ERC when both the stinger grenade and taser were effective and Mr. Garcia had
   13
   14   complied with being handcuffed. It was unnecessary and unreasonable to restrain
   15   Mr. Garcia to the ERC while he was already handcuffed, still had taser prongs in
   16
        him and was still under the effects of the pepperball saturation rounds and stinger
   17
   18   grenade.
   19
              67. Defendant Varoni applied the salivary gland pressure point maneuver
   20
   21   on Mr. Garcia while Mr. Garcia was restrained in the ERC and also assisted in
   22
        using force to restrain Mr. Garcia to the ERC with the help of numerous other
   23
   24
        deputies using their body weight against Mr. Garcia. Defendant Varoni’s use of

   25   force against Mr. Garcia was unnecessary and unreasonable because the stinger
   26
        grenade was effective and Mr. Garcia was already handcuffed and therefore did
   27
   28   not need to also be restrained to the ERC. Mr. Garcia still had taser prongs in him
                                                 25
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 26 of 75 Page ID #:663



    1   and was still under the effects of the pepperball saturation rounds and stinger
    2
        grenade at the time Defendant Varoni used the pressure point maneuver and force
    3
    4   to restrain Mr. Garcia in the ERC.
    5
              68. Defendant Tarango also participated in restraining Mr. Garcia in the
    6
    7   ERC. Defendant Tarango’s use of force against Mr. Garcia was unnecessary and

    8   unreasonable because Mr. Garcia had already complied with being handcuffed
    9
        after the taser was used on him. There was no need to restrain him further in the
   10
   11   ERC while he was already handcuffed and had taser prongs in him and was still
   12
        under the effects of the pepperball saturation rounds and stinger grenade.
   13
   14   Additionally, while Defendant Tarango used his body weight to hold Mr. Garcia
   15   in the ERC other deputies were also applying painful and unnecessary control
   16
        holds (salivary gland pressure holds) on Mr. Garcia.
   17
   18         69. Plaintiffs are informed and believe and based thereon allege that
   19
        Defendants Maldonado and Kramer participated in tackling Mr. Garcia to the
   20
   21   floor of the sobering cell immediately after the stinger grenade was deployed and
   22
        were present and witnessed other deputies using excessive force against Mr.
   23
   24
        Garcia while he was being extracted from Sobering Cell #1 into the ERC, and

   25   ultimately, into Safety Cell #3. Defendants Maldonado and Kramer’s use of force
   26
        against Mr. Garcia was unnecessary and excessive because the stinger grenade
   27
   28   was considered “effective” by Defendant Figueroa so there was no need to also
                                                 26
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 27 of 75 Page ID #:664



    1   put their entire body weight on Mr. Garcia to pin him to the floor.
    2
              70. While Mr. Garcia was being pinned to the ground at the doorway to
    3
    4   Sobering Cell #1 with a stun shield and the weight of approximately 9 deputies on
    5
        him, Defendant Figueroa deployed his taser onto Mr. Garcia. The taser probes
    6
    7   made contact with Mr. Garcia. No medical evaluation of Mr. Garcia’s injuries

    8   from the taser probes was made until at least another hour after deployment,
    9
        which is in violation of jail policy. Every deputy present knew that using the taser
   10
   11   on Mr. Garcia would cause Mr. Garcia to experience even more fear and anxiety
   12
        as well as pain to Mr. Garcia and that the taser would injure Mr. Garcia. Use of
   13
   14   the taser was authorized by Sergeant Ayala. Defendant Lopez placed handcuffs on
   15   Mr. Garcia after Defendant Figueroa tased Mr. Garcia.
   16
              71. After leaving Mr. Garcia alone in Sobering Cell#1 for 18 hours without
   17
   18   food, water, medical attention, mental health evaluation, firing 30 rounds of
   19
        pepperballs into his cell, deploying a Stinger Grenade into his cell, repeatedly
   20
   21   punching and tasing Mr. Garcia, Defendants Pearson, Cordero, Llanos, Hinson,
   22
        Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango,
   23
   24
        and Does 1 to 50 then forcibly restrained Mr. Garcia into the ERC with all four

   25   limbs tightly restrained at approximately 6:34 a.m. on March 23, 2017.
   26
        Defendants Pearson, Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo,
   27
   28   Miranda, Figueroa, Lopez, Varoni, Tarango, and Does 1 to 50 put Mr. Garcia into
                                                 27
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 28 of 75 Page ID #:665



    1   the ERC with Mr. Garcia’s arms pinned and handcuffed behind his back rather
    2
        than resting on the arms of the ERC. In violation of jail policy which requires that
    3
    4   handcuffs be removed at the first possible opportunity, the afore-mentioned
    5
        deputies left Mr. Garcia’s arms handcuffed behind his back while in the ERC for
    6
    7   approximately 1 hour and 21 minutes. The use of force by Defendants Pearson,

    8   Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa,
    9
        Lopez, Varoni, Tarango, and Does 1 to 50 was unnecessary and unreasonable
   10
   11   because the stinger grenade was already “effective”; the taser was also effective in
   12
        getting Mr. Garcia to comply with being handcuffed and there was no need for the
   13
   14   ERC when Mr. Garcia was already restrained in handcuffs. Defendants Pearson,
   15   Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa,
   16
        Lopez, Varoni, Tarango, Maldonado, Kramer, Steele, Ayala and Does 1 to 50
   17
   18   subjected Mr. Garcia to brutal and gratuitous force which was unnecessary for any
   19
        legitimate penal interest, amounted to punishment and was designed to inflict
   20
   21   pain, emotional distress and punishment upon Mr. Garcia, a pre-trial detainee
   22
        suffering from a mental health crisis. Each of the foregoing Defendants, and all of
   23
   24
        them, acted in concert and aided and abetted one another while they violated Mr.

   25   Garcia’s constitutional rights.
   26
              72. On March 23, 2017 at approximately 6:34 a.m., while Mr. Garcia
   27
   28   remained completely restrained in the ERC, he was moved into Safety Cell #3 at
                                                 28
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 29 of 75 Page ID #:666



    1   LSCF where he was left to languish without adequate hydration, food, psychiatric
    2
        intervention, medical monitoring, supervision and without basic human
    3
    4   compassion or care in violation of his constitutional rights for another 3 hours and
    5
        10 minutes. During that time, although jail policy required deputies to untie one
    6
    7   limb for range of motion exercises every 30 minutes, all four of Mr. Garcia’s

    8   limbs remained bound. Mr. Garcia remained in the ERC for a total of 6 hours and
    9
        47 minutes until he was transferred at approximately 1:21pm on March 23, 2017
   10
   11   onto a hospital gurney at Riverside University Health System (“RUHS”) in the
   12
        Detention Health Unit portion of the facility. Jail policy 503.07 provides that an
   13
   14   inmate may not be restrained in an ERC in excess of 4 hours.
   15         73. Defendant Ayala and Defendant Steele were the defendants responsible
   16
        for devising the plan to use pepperballs, a stinger grenade, taser and ERC on Mr.
   17
   18   Garcia, who was suffering from a psychotic episode. Defendant Steele was
   19
        responsible for opening the door to allow the Stinger Grenade to be thrown into
   20
   21   the cell at Mr. Garcia while Mr. Garcia was still under the effect of the pepperball
   22
        saturation rounds. Defendant Ayala supervised and approved all of the various
   23
   24
        uses of force against Mr. Garcia.

   25         74. Even after being transferred to the hospital gurney and later to a hospital
   26
        bed, Mr. Garcia’s 4 limbs remained completely restrained, without range of
   27
   28   motion exercises being performed for another 13 hours 45 minutes until the time
                                                 29
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 30 of 75 Page ID #:667



    1   of his death on March 24, 2017 at 3:06 a.m. Use of the 4-point restraint systems
    2
        of the hospital gurney and hospital bed at the Detention Health Unit of RUHS
    3
    4   were effectively the equivalent of continued use of the ERC on Mr. Garcia. While
    5
        at the hospital, Defendant Tesillo and DOES 1 to 50 were charged with the duty to
    6
    7   monitor and supervise Mr. Garcia. Tesillo and DOES 1 to 50 made no attempt to

    8   perform range of motion exercises on Mr. Garcia. Defendant Tesillo and Does 1
    9
        to 50’s continued use of the ERC on Mr. Garcia at the hospital detention unit
   10
   11   when Mr. Garcia was still suffering from the effects of the pepperball saturation
   12
        rounds, stinger grenade, taser use, control holds and beatings from the other
   13
   14   deputies, was an unnecessary, excessive and unreasonable use of force. Defendant
   15   Tesillo’s supervisor, Defendant Ayala approved ongoing use of the restraints
   16
        without any range of motion exercises. Worse yet, in addition to Mr. Garcia
   17
   18   having every one of his limbs restrained for hours on end, a spit mask was also
   19
        used on him from the time he left LSCF at approximately 9:40 a.m. on March 23,
   20
   21   2017 to approximately 2:24 a.m. on March 24, 2017 – some 16 hours and 44
   22
        minutes. Plaintiffs are informed and believe and based thereon allege, that while
   23
   24
        Defendant Tesillo and Does 1 to 50 were with Mr. Garcia at the detention health

   25   unit of the hospital, they kept Mr. Garcia in a spit mask tied to the ERC even
   26
        though he posed no spitting threat to staff because he was left alone for extended
   27
   28   periods of time. The force used by Defendant Tesillo and Does 1 to 50 was
                                                 30
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 31 of 75 Page ID #:668



    1   unnecessary, excessive and unreasonable and was without any legitimate penal
    2
        interest and amounted to punishment of Mr. Garcia. From the moment Mr. Garcia
    3
    4   was first placed in the ERC with all his limbs tightly restrained to the time that he
    5
        died on a hospital bed with all 4 of his limbs still tightly restrained, the total time
    6
    7   Mr. Garcia was in 4-point restraints without range of motion exercises amounted

    8   to 20 hours 32 minutes.
    9
              75. Plaintiff is informed and believes and based thereon alleges that at all
   10
   11   relevant times, Defendants Pearson, Cordero, Llanos, Hinson, Bergert, Caverley,
   12
        Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer, Maldonado,
   13
   14   Steele, Tesillo, Ayala and Does 1 to 50 were present and witnessed all of the
   15   various use of force methods employed against Mr. Garcia and that none of the
   16
        afore-mentioned defendants attempted at any time to stop the various use of force
   17
   18   methods employed against Mr. Garcia, despite all knowing that Mr. Garcia was
   19
        experiencing a serious mental health disability.
   20
   21         76. Medical records show that Mr. Garcia never regained mental
   22
        awareness while at the hospital and spent all of his time in Riverside County
   23
   24
        Sheriff’s Department custody in a psychotic state. Plaintiffs are informed and

   25   believe and based thereon allege, that Mr. Garcia was drugged and continuously
   26
        restrained throughout the time he was in the custody of the Riverside County
   27
   28   Sheriff’s Department. Plaintiff is informed and believes and based thereon alleges
                                                   31
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 32 of 75 Page ID #:669



    1   that at all relevant times, every Riverside County sheriff’s department employee
    2
        that came into contact with Mr. Garcia knew or should have known that Mr.
    3
    4   Garcia was experiencing a severe psychotic episode that required prompt mental
    5
        health treatment and medical treatment.
    6
    7          77. When Mr. Garcia was admitted to Riverside University Health Center,

    8   his primary admitting diagnoses was rhabdomylosis (which is the rapid
    9
        destruction of skeletal muscle) and acute kidney injury (“AKI”), neither of which
   10
   11   existed at the time that he was given the original “ok to book” order. Plaintiff is
   12
        informed and believes and based thereon alleges that the conditions discovered on
   13
   14   admission to Riverside University Health Center occurred as a direct result of the
   15   acts/omissions of Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
   16
        Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer,
   17
   18   Maldonado, Steele, Tesillo, Ayala and DOES 1 to 100, while Mr. Garcia was in
   19
        their custody.
   20
   21          78. While at Riverside University Health Center, Mr. Garcia was kept in a
   22
        portion of the facility reserved for prisoners and Defendant Tesillo, Ayala and
   23
   24
        DOES 1 TO 50 continued to hold him in 4-point restraints and a spit mask for

   25   hours at a time. Medical staff noted abrasions and lacerations on Mr. Garcia’s
   26
        body at all of his extremities due to the length of time he had been held in
   27
   28   restraints.
                                                  32
                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                        VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 33 of 75 Page ID #:670



    1         79. On March 23, 2017, a request was made at approximately 10:00 p.m.
    2
        for Mr. Garcia to be moved to another floor within the medical facility. Mr.
    3
    4   Garcia however, did not survive long enough in the hands of his jailers to be
    5
        moved for further treatment/evaluation because by 3:06 am on March 24, 2017,
    6
    7   while still in the custody of the Riverside County Sheriff’s Department, he died.

    8   The cause of death on Mr. Garcia’s death certificate remained as “pending” for
    9
        approximately one year until an amendment to the death certificate issued in 2018.
   10
   11   The Amendment to the Death Certificate, now lists the cause of death as follows:
   12
                    a. Sudden death in Schizophrenia;
   13
   14               b. Rhabdomyolysis in Association with Physical Exertion by subject
   15                   and application of control methods;
   16
                    c. Seizure disorder;
   17
   18               d. Hypertensive Cardiovascular Disease;
   19
                    e. Homicide
   20
   21               f. Self-initiated physical exertion with control methods applied by
   22
                        law enforcement while in custody.
   23
   24
              80. Plaintiffs allege that County of Riverside agents/employees from the

   25   Riverside Sheriff’s Office, DOES 1 to 100 and Defendant Murzea, used unlawful
   26
        and excessive force against Mr. Garcia and the County employees failed to
   27
   28   summon and administer prompt and adequate medical attention all of which
                                                33
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 34 of 75 Page ID #:671



    1   caused Mr. Garcia to suffer severe injury and ultimately death.
    2
              81. Mr. Garcia was booked into LSCF on March 22, 2017 at 12:35 p.m.
    3
    4   The inmate classification intake sheet was marked “yes” as to whether Mr. Garcia
    5
        suffered from “Current Medical/Mental Health Issues”. The intake deputy wrote
    6
    7   in on the form that Mr. Garcia “displayed bizarre behavior” and sought an

    8   override from his supervisor to assign Mr. Garcia to specialized housing at LSCF.
    9
        The intake form also indicated that medical/mental health had been notified. Yet,
   10
   11   Mr. Garcia was never examined by any mental health professional after being
   12
        booked into LSCF until March 23, 2017 at 9:00 a.m. – some 20 hours and 25
   13
   14   minutes after being booked. At that time, mental health worker Adelaide Alpin
   15   recommended Mr. Garcia for transfer to Riverside University Health Services
   16
        pursuant to a Penal Code section 4011.6 mental health hold.
   17
   18         82. The delay in having Mr. Garcia’s mental health examined immediately
   19
        upon being booked into LSCF caused a deterioration in his mental health
   20
   21   condition and his medical condition.
   22
              83. Plaintiffs allege that County of Riverside agents/employees from the
   23
   24
        Riverside Sheriff’s Office and Cathedral City employees, including Defendants

   25   Murzea, Anes, Brooks, Buehler and DOES 1 to 100, inclusive, knew, or should
   26
        have known, that Phillip Soto Garcia, Jr. was suffering from a severe and obvious
   27
   28   mental disorder such that it would be inappropriate to classify his as a criminal
                                                 34
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 35 of 75 Page ID #:672



    1   detainee, and instead, Phillip Soto Garcia, Jr. should have been classified as a
    2
        Welfare and Institutions Code 5150 detainee so that appropriate mental health
    3
    4   care and treatment would be provided to him. As a direct and proximate result of
    5
        County of Riverside agents/employees from the Riverside Sheriff’s Office and
    6
    7   Cathedral City employees, including Defendants Murzea, Anes, Brooks, Buehler

    8   and DOES 1 to 100’s conduct in failing to properly assess Phillip Soto Garcia, Jr.
    9
        and process him under Welfare and Institutions Code Section 5150, Phillip Soto
   10
   11   Garcia did not receive proper medical and/or psychiatric care.
   12
              84. Additionally, Plaintiffs allege that excessive force was used on Mr.
   13
   14   Garcia during the time of his arrest by Defendant Murzea and that Defendants
   15   Anes, Brooks, Buehler and DOES 51 to 80 failed to intervene to stop Murzea’s
   16
        use of excessive force or to stop the continued use of excessive force in keeping
   17
   18   Mr. Garcia handcuffed and laying on the ground face down for approximately 26
   19
        minutes while suffering from the arrest-related head injury. Plaintiffs further
   20
   21   allege that excessive force was again used against Mr. Garcia at LSCF and at
   22
        Riverside University Health Center by Defendants Pearson, Cordero, Llanos,
   23
   24
        Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni,

   25   Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50 and Does
   26
        81-100.
   27
   28         85. Plaintiffs allege that County of Riverside agents/employees from the
                                                 35
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 36 of 75 Page ID #:673



    1   Riverside Sheriff’s Office and Defendant Murzea violated Phillip Soto Garcia,
    2
        Jr.’s civil rights by using excessive force against him both during and after his
    3
    4   arrest and by being deliberately indifferent to his serious medical and mental
    5
        health needs by failing to properly evaluate and assess his medical and mental
    6
    7   health needs upon detaining him.

    8         86. Plaintiffs allege that County of Riverside agents/employees from the
    9
        Riverside Sheriff’s Office and Cathedral City employees, including Defendants
   10
   11   Murzea, Anes, Brooks, Buehler and DOES 1 to 100 failed to communicate to
   12
        subsequent entities/individuals to whom the care and custody of Phillip Soto
   13
   14   Garcia Jr. had been transferred, vital information pertaining to his seizures,
   15   medical issues, psychotic behavior and injuries inflicted by employees of both the
   16
        City and County. Said Defendants failed to warn and provide subsequent entities
   17
   18   to whom the care and custody of Phillip Soto Garcia, Jr. had been transferred,
   19
        information regarding the ongoing bizarre behavior Mr. Garcia had shown while
   20
   21   detained. Mr. Garcia’s behavior was consistent with a mental health disorder
   22
        based on his incoherent thought processes, self-injurious behavior, threats to
   23
   24
        persons not present and the basis of the arrest of alleged violence against Mr.

   25   Walker who was a beloved and respected friend of Mr. Garcia’s. The fact that said
   26
        behavior was out of character for Mr. Garcia and his ongoing seizure history, and
   27
   28   clear lack of mental capacity should have been information provided to all persons
                                                  36
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 37 of 75 Page ID #:674



    1   providing care for Mr. Garcia.
    2
              87.       Plaintiffs allege that County of Riverside agents/employees from the
    3
    4   Riverside Sheriff’s Office and Cathedral City employees, including Defendants
    5
        Murzea, Anes, Brooks, Buehler and DOES 1 to 100 failed to accommodate Mr.
    6
    7   Garcia’s obvious disability, thereby violating the Americans with Disabilities Act

    8   of 1990.
    9
              88. Plaintiffs allege that Defendants Murzea, Anes, Brooks, Buehler and
   10
   11   Does 1 to 100, knew or had reason to know that Decedent was in need of
   12
        immediate medical and psychiatric care and they failed to take reasonable action
   13
   14   to summon such medical care. Said Defendants had a duty to detain this inmate
   15   under their supervision in a safe and secure environment while providing humane
   16
        care, custody and control. From the time of Mr. Garcia’s arrest to the time of his
   17
   18   death he suffered at the hands of Defendant Murzea’s excessive brutality and
   19
        Defendants Anes, Brooks, Buehler and Does 1 to 100’s failure to intervene to stop
   20
   21   Murzea’s excessive force against Mr. Garcia. He never had a chance for survival
   22
        once officers deemed him a violent criminal rather than summoning appropriate
   23
   24
        help or medically transporting him for a Welfare and Institutions Code Section

   25   5150 evaluation and treatment as he so clearly required during his prolonged state
   26
        of psychosis.
   27
   28         89. As a direct and proximate result of the acts and/or omissions of
                                                  37
                    PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                      VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 38 of 75 Page ID #:675



    1   Defendants, Decedent Phillip Soto Garcia, Jr. died while in custody.
    2
              90. City, by and through its officers and employees, Defendants Murzea,
    3
    4   Anes, Brooks, Buehler and Does 1 to 100, knew, or should have known, that
    5
        Phillip Soto Garcia, Jr. was suffering from a mental disorder such that it would be
    6
    7   inappropriate to classify his as a criminal detainee, and instead, Phillip Soto

    8   Garcia, Jr. should have been classified as a Welfare and Institutions Code 5150
    9
        detainee such that appropriate mental health care and treatment would be provided
   10
   11   to him;
   12
              91. City allowed their employees to inadequately communicate information
   13
   14   to subsequent entities by insufficiently training them regarding the importance of
   15   communicating an arrestee’s medical and mental health condition to subsequent
   16
        entities that are involved in the care and custody of Decedent, as well as failing to
   17
   18   train their employees in warning subsequent entities of behavior demonstrated by
   19
        an arrestee that would indicate the arrestee suffered from a mental health disorder
   20
   21   that required treatment. Said Defendants also failed to train their employees
   22
        regarding the use of force against individuals who lack the mental capacity due to
   23
   24
        a mental health condition to understand simple commands and to utilize other de-

   25   esacalation techniques instead.
   26
              92. City allowed their employees to ignore obvious signs of disability that
   27
   28   would require accommodations to be made pursuant to the Americans with
                                                  38
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 39 of 75 Page ID #:676



    1   Disabilities Act.
    2
              93. City acquiesced in their employees’ failure to follow standard operating
    3
    4   procedures regarding the use of force, restraints, and providing constitutionally
    5
        adequate medical care (both mental and physical) such that said employees
    6
    7   believed no discipline would be initiated against them for failing to follow such

    8   procedures.
    9
              94. City acquiesced in their employees’ failure to take reasonable action to
   10
   11   summon medical care (both mental and physical) when arrestees are in need of
   12
        immediate medical care such that said employees believed no discipline would be
   13
   14   initiated against them for failing to summon medical care when an arrestee
   15   required medical care.
   16
              95. On July 5, 2011 – approximately 6 years before Mr. Garcia’s
   17
   18   death, Sheriff Sniff, on behalf of the County of Riverside’s Sheriff’s
   19
        Department responded to a 2010-2011 Grand Jury Report which identified
   20
   21   deficiencies in the County of Riverside’s provision of mental health services
   22
        to inmates housed in County jails. In the July 5, 2011 report, Sniff and
   23
   24
        County acknowledged that “it is the Riverside Sheriff’s Department

   25   Corrections Division mission to serve and protect by detaining people in a
   26
        humanely safe and secure manner, and the responsibility for providing the
   27
   28   mental health services rests with the Sheriff’s Department.” Sniff and
                                                 39
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 40 of 75 Page ID #:677



    1   County acknowledged that “the absence of mental health professionals at jail
    2
        intake could result in delayed mental health treatment.” Sniff and County
    3
    4   acknowledged that at that time (July 5, 2011) there were “currently delays in
    5
        mental illness treatment and such delays may impact an inmate’s mental
    6
    7   stability.” Sniff and County further agreed in the report that “continuity in

    8   delivery of mental health medications may affect the stability of an inmate’s
    9
        mental health and is critical to inmate care.” Sniff and County further
   10
   11   agreed that “a delay in transferring an inmate to a state mental hospital and
   12
        the absence of forced medicating may affect the stability of an inmate’s
   13
   14   mental health.” Sniff and County further agreed with the grand jury’s
   15   findings in the report by stating “an increase in staffing levels of mental
   16
        health personnel is needed to attain compliance with Title 15.” Sniff and
   17
   18   County agreed in the report that “inadequate staffing of both mental and
   19
        medical health professionals may limit the ability to assess and treat an
   20
   21   inmate’s mental health.”
   22
              96. Several years after the grand jury report and Sniff and County’s
   23
   24
        response thereto, the County’s failure to summon and render adequate

   25   medical care to inmates housed in the County jails, including LSCF was
   26
        again addressed in a class action lawsuit brought on behalf of County of
   27
   28   Riverside jail inmates entitled Quinton Gray v. County of Riverside, Case
                                                  40
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 41 of 75 Page ID #:678



    1   No.: EDCV 13-0444 VAP, and filed on March 8, 2013 in the United States
    2
        District Court for the Central District of California. In that case, County of
    3
    4   Riverside entered a consent decree which was filed on June 7, 2016 wherein
    5
        the County of Riverside agreed to implement remedial measures to address
    6
    7   the failure to provide constitutionally adequate mental health and medical

    8   care to prisoners housed in County of Riverside jails. The remedial plan
    9
        included, among other requirements: that “all health care staff shall provide
   10
   11   community standard of care” in their respective roles; that emergency
   12
        procedures are to be provided “immediately”; and that in the event of a
   13
   14   medical emergency, the inmate will be seen by health care staff at an RN
   15   level or higher “as soon as possible”. This rule applies to psychiatric
   16
        emergencies in addition to medical emergencies.
   17
   18         97. The remedial plan also provided that all inmates are to be screened
   19
        by an RN before being housed and if none are on duty at the time, then
   20
   21   within 14 hours of intake. The remedial plan also provided that the County
   22
        will provide and maintain sufficient staff to execute the healthcare
   23
   24
        components of the remedial plan. The remedial plan provides that inmates

   25   in safety cells shall be offered meals three times a day and water at least
   26
        every two hours and that those contacts shall be logged.
   27
   28         98. Plaintiff is informed and believes and based thereon alleges that
                                                  41
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 42 of 75 Page ID #:679



    1   Defendant Sergeant Ayala and other presently unascertained employees of
    2
        the County of Riverside (Does 1 to 100), knew or should have known about
    3
    4   the Consent Decree in the Gray v. County of Riverside case and the
    5
        2010/2011 grand jury report findings and Sniff and County’s response
    6
    7   thereto prior to the time Plaintiff was injured. Plaintiff further alleges on

    8   information and belief that Defendant Ayala and Does 1 to 100, knew or
    9
        should have known based on the 2010/2011 grand jury report and 2016
   10
   11   Consent Decree that the County of Riverside was failing to provide
   12
        minimally adequate medical and mental healthcare to inmates incarcerated
   13
   14   in Riverside County jails in violation of the Eighth and Fourteenth
   15   Amendments to the U.S. Constitution. Said employees knew that despite
   16
        having compliance deadlines for making changes required under the Consent
   17
   18   Decree to bring Riverside County jails into compliance, Riverside County
   19
        jails were not in compliance and were grossly understaffed.
   20
   21         99. Defendant Sergeant Ayala and Does 1 to 100, failed to implement
   22
        the terms of the remedial plan set forth in the Consent Decree by failing to
   23
   24
        educate, train, supervise and oversee: (a) that all of the existing jail staff

   25   knew what is required to provide “community standard of care”; and (b)
   26
        that all jail staff knew how to recognize an emergency and follow
   27
   28   universally accepted emergency procedures and protocols when a medical
                                                   42
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 43 of 75 Page ID #:680



    1   emergency occurs.
    2
              100. By failing to implement the remedial plan set forth in the
    3
    4   Consent Decree, Defendant Ayala and Does 1 to 100, knew or should have
    5
        known that the rights of inmates in the County of Riverside jail system to
    6
    7   receive constitutionally adequate medical and mental healthcare would be

    8   violated and that this deprivation of the inmates’ rights would cause severe
    9
        injury or even death.
   10
   11         101. Had Sergeant Ayala and Does 1 to 100, implemented the terms
   12
        of the Remedial Plan and adequately supervised and trained the jail staff in
   13
   14   accordance with the terms of the Remedial Plan, Decedent would have
   15   received proper medical treatment and mental health treatment and prompt
   16
        and appropriate medical aid would have been rendered.
   17
   18         102. Pursuant to Riverside County Sheriff’s Department Corrections
   19
        Division Policy number 503.07, the following policies existed with respect
   20
   21   to the use of restraint chairs at the time of the incident alleged herein:
   22
        Section 2.1 - Use of the ERC as punishment is strictly forbidden. A violation
   23
   24
        of this policy will result in disciplinary action and could result in criminal

   25   prosecution; Section 2.2 An inmate should not remain in the ERC for more
   26
        than four hours, unless a sergeant or mental health staff determines the
   27
   28   inmate is still violent or self-destructive and medical staff has determined
                                                   43
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 44 of 75 Page ID #:681



    1   that remaining in the ERC is not detrimental to the inmate’s health; Section
    2
        2.3, only corrections staff who have received formal training on the use of
    3
    4   the ERC may use it; Section 5.1 -after an inmate is placed in the ERC, the
    5
        inmate will be allowed to exercise each of his/her limbs at least once every
    6
    7   30 minutes to prevent blood clots. Each unrestrained limb will be exercised

    8   one at a time; Section 6.2 - Medical staff shall evaluate the inmate upon
    9
        initial placement in the ERC and every two hours thereafter; Section 6.3 -
   10
   11   Mental Health staff will evaluate the inmate as soon as possible, but in no
   12
        case longer than four hours from the time of placement in the ERC; Section
   13
   14   6.4 -Corrections staff shall visually check the inmate twice every 30
   15   minutes for the inmate’s safety and well-being; Section 6.5 -Any physical
   16
        signs of injury or distress shall be reported immediately to on-duty medical
   17
   18   staff and/or mental health staff; Section 6.6 - Every two hours, the inmate
   19
        shall be given the opportunity to use the toilet and drink water from a paper
   20
   21   cup, unless a sergeant determines it is unsafe; Section 6.7 - Every two hours
   22
        a sergeant shall evaluate the need for keeping the inmate in the ERC. The
   23
   24
        inmate shall be released from the ERC as soon as their behavior is such that

   25   they can be safely removed from the ERC. This review should include
   26
        consultation with on-duty medical staff and/or mental health staff.
   27
   28         103. Pursuant to Riverside County Sheriff’s Department Corrections
                                                 44
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 45 of 75 Page ID #:682



    1   Division Policy number 503.08, once a spit mask (aka “expectorant shield”)
    2
        has been applied, jail staff shall continuously monitor the inmate.
    3
    4         104. Plaintiff is informed and believes and based thereon alleges that
    5
        Defendants Pearson, Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-
    6
    7   Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer, Maldonado,

    8   Steele, Tesillo, Ayala and Does 1 to 50, inclusive, violated Riverside County
    9
        Sheriff’s Department Corrections Policies number 503.07 and 503.08 while
   10
   11   maintaining custody of Mr. Garcia.
   12
              105. In doing the acts complained of herein, the Constitutional rights
   13
   14   of Decedent and Plaintiffs were violated, including, but not limited to:
   15               a. The right not to be deprived of life or liberty without due process
   16
                    of law, as guaranteed by the Fourteenth Amendment to the United
   17
   18               States Constitution; and
   19
                    b. The right to be free from cruel and unusual punishment and
   20
   21               from prejudgment punishments as guaranteed by the Eighth
   22
                    Amendment to the United States Constitution and in the case of
   23
   24
                    a pre-trial detainee like Phillip Soto Garcia, Jr., under the

   25               Fourteenth Amendment to the U.S. Constitution.
   26
   27
   28
                                                  45
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 46 of 75 Page ID #:683



    1                                    First Claim
    2                           Violation of 42 U.S.C. §1983
                      Deliberate Indifference to Serious Medical Needs
    3     By Plaintiff Mary Garcia as Successor-In-Interest to the Estate of Phillip
    4     Soto Garcia, Jr. Against Defendants Pearson, Cordero, Llanos, Hinson,
           Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni,
    5
           Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50
    6
    7         106. Plaintiff realleges and incorporates by reference paragraphs 1-105 of

    8   this complaint as though fully set forth herein.
    9
              107. On March 22, 2017, Phillip Soto Garcia, Jr., had a serious medical
   10
   11   need in that he either, as a result of a seizure, or some other mental health
   12
        disorder, was behaving in a manner unusual for him and which resulted in a
   13
   14   mental crisis.
   15         108. County Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
   16
        Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer,
   17
   18   Maldonado, Steele, Tesillo, Ayala and Does 1 to 50 knew that Mr. Garcia had a
   19
        history of seizures and was acting in a manner that was completely out of
   20
   21   character for him, yet said Defendants kept Mr. Garcia in solitary confinement for
   22
        approximately 18 hours without a mental health evaluation; failed to obtain a
   23
   24
        mental health evaluation of Mr. Garcia in a timely manner; did not do any

   25   decontamination of Mr. Garcia after his cell was saturated with pepperballs; did
   26
        not obtain a medical evaluation of Mr. Garcia’s hearing after deploying a stinger
   27
   28   grenade directly at him; did not obtain a medical exam of Mr. Garcia’s head and
                                                  46
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 47 of 75 Page ID #:684



    1   body after he was slammed to the ground face first during the cell extraction and
    2
        repeatedly punched by numerous deputies; and delayed in obtaining medical
    3
    4   treatment to remove the taser prongs from Mr. Garcia even though he was tied to
    5
        an ERC and could have received medical treatment earlier.
    6
    7         109. Once in the custody of employees of the Riverside County Sheriff’s

    8   Department, Mr. Garcia never fully recovered his faculties and was, as a result,
    9
        drugged, restrained, and the victim of excessive force by County Defendants
   10
   11   Pearson, Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda,
   12
        Figueroa, Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and
   13
   14   Does 1 to 50, despite the fact that it was obvious he was going through a psychotic
   15   episode. Again, although County Defendants Pearson, Cordero, Llanos, Hinson,
   16
        Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango,
   17
   18   Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50 knew that Mr. Garcia
   19
        had sustained numerous injuries both before arriving at LSCF and after, including
   20
   21   banging his head against the cell, bleeding hands, being tased, punched,
   22
        pepperballed without decontamination and held in an ERC for an excessively long
   23
   24
        time without food, water, or range of motion exercises, Mr. Garcia did not receive

   25   prompt and adequate mental health treatment or medical care.
   26
              110. Phillip Soto Garcia, Jr., as a pre-trial detainee had a Fourteenth
   27
   28   Amendment right to medical care, including mental health care.
                                                 47
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 48 of 75 Page ID #:685



    1         111. County Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
    2
        Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer,
    3
    4   Maldonado, Steele, Tesillo, Ayala and Does 1 to 50 violated Phillip Soto Garcia,
    5
        Jr.’s, constitutional right to medical care when they acted with deliberate
    6
    7   indifference to Phillip Soto Garcia, Jr’s serious medical needs by failing to

    8   provide/obtain prompt, adequate medical attention for him and mental health
    9
        treatment for him.
   10
   11         112. At all times, said Defendants were acting under color of law and were
   12
        acting in the course and scope of their employment with County.
   13
   14         113. At all times, County Defendants Pearson, Cordero, Llanos, Hinson,
   15   Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango,
   16
        Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50 knew that Phillip
   17
   18   Soto Garcia Jr. suffered from seizures and had a serious medical need.
   19
              114. At all times, County Defendants Pearson, Cordero, Llanos, Hinson,
   20
   21   Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango,
   22
        Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50 failed to provide or
   23
   24
        obtain an appropriate assessment and evaluation of Phillip Soto Garcia Jr.’s

   25   injuries; failed to follow basic, universally accepted emergency medical protocols;
   26
        failed to follow Riverside County Sheriff standard emergency medical procedures
   27
   28   and policies; failed to provide adequate observation and medical intervention for
                                                 48
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 49 of 75 Page ID #:686



    1   Phillip Soto Garcia, Jr’s serious medical needs; and seriously aggravated Phillip
    2
        Soto Garcia’s medical condition (both mental and physical).
    3
    4         115. At all times, County Defendants Pearson, Cordero, Llanos, Hinson,
    5
        Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango,
    6
    7   Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50 delayed in providing

    8   appropriate care and treatment of Phillip Soto Garcia, Jr’s injuries and mental
    9
        health condition, and failed to ensure appropriate medical and mental health
   10
   11   treatment for Phillip Soto Garcia, Jr.
   12
              116. Once at Riverside University Health Center, while still under the care
   13
   14   and custody of deputies from the Riverside County Sheriff’s office, Phillip Soto
   15   Garcia, Jr. was continuously restrained by County employees Tesillo, Ayala and
   16
        Does 1 to 50 in a manner that was inhumane and damaging to his health and
   17
   18   safety and which was excessive and unreasonably long in duration.
   19
              117. During the time of his detainment by Riverside County Sheriff’s
   20
   21   Department employees, Phillip Soto Garcia, Jr. was constrained in a 4-point
   22
        restraint chair and hospital gurneys and beds in a manner that violated jail policies
   23
   24
        and procedures, including policy 503.07 and 503.08.

   25         118. Phillip Soto Garcia, Jr. was denied adequate hydration, was
   26
        inadequately supervised and was treated inhumanely in a manner that amounts to
   27
   28   cruel and unusual punishment while constrained to the restraint chair by County
                                                 49
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 50 of 75 Page ID #:687



    1   Defendants Pearson, Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo,
    2
        Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo,
    3
    4   Ayala and Does 1 to 50.
    5
              119. The conduct alleged herein caused Phillip Soto Garcia, Jr. to be
    6
    7   deprived of his civil rights that are protected under the United States Constitution.

    8   Mary Garcia, as Successor-In-Interest to the Estate of Phillip Soto Garcia, Jr.
    9
        makes a claim for Phillip Soto Garcia, Jr.’s pre-death emotional distress, pain and
   10
   11   suffering, medical expenses and other damages in an amount to be proven at trial.
   12
              120. As a direct and proximate result of County Defendants Pearson,
   13
   14   Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa,
   15   Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to
   16
        50’s acts and omissions that were deliberately indifferent to Phillip Soto Garcia
   17
   18   Jr.’s serious medical needs, Phillip Soto Garcia Jr. died.
   19
              121. Plaintiff Mary H. Garcia seeks survival damages for the violation of
   20
   21   Phillip Soto Garcia Jr.’s rights.
   22
              122. The conduct alleged herein was done in deliberate or reckless
   23
   24
        disregard of Phillip Soto Garcia Jr.’s constitutionally protected rights, justifying

   25   an award of exemplary damages against County Defendants Pearson, Cordero,
   26
        Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez,
   27
   28   Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50 in
                                                  50
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 51 of 75 Page ID #:688



    1   an amount according to proof at the time of trial in order to deter Defendants from
    2
        engaging in similar conduct and to make an example by way of monetary
    3
    4   punishment. Plaintiff is also entitled to attorney fees and costs of suit herein.
    5
                                       Second Claim
    6               (Wrongful Death – Cruel and Unusual Punishment)
    7                                42 U.S.C. § 1983
         By Plaintiff Mary Garcia, as Successor-In-Interest to the Estate of Phillip
    8     Soto Garcia, Jr. Against County Defendants Pearson, Cordero, Llanos,
    9      Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez,
        Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50
   10
   11         123. Plaintiff realleges and incorporates by reference paragraphs 1-122 of
   12
        this complaint as though fully set forth herein.
   13
   14         124. County Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
   15   Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer,
   16
        Maldonado, Steele, Tesillo, Ayala and Does 1 to 50 committed wrongful acts
   17
   18   under color of law which proximately caused the death of Phillip Soto Garcia Jr.
   19
        In doing the acts/omissions complained of, County Defendants Pearson, Cordero,
   20
   21   Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez,
   22
        Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50,
   23
   24
        saw Phillip Soto Garcia, Jr. in medical distress but failed to summon for medical

   25   aid or obtain a mental health assessment for him which ultimately resulted in the
   26
        loss of his life. Said Defendants also undertook to confine Mr. Garcia in a manner
   27
   28   that was dangerous to his health, safety and welfare by ignoring obvious signs of a
                                                  51
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 52 of 75 Page ID #:689



    1   serious mental health disorder and physical injuries requiring immediate medical
    2
        attention.
    3
    4         125. County Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
    5
        Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer,
    6
    7   Maldonado, Steele, Tesillo, Ayala and Does 1 to 50 deprived Phillip Soto Garcia,

    8   Jr., of his rights under the U.S. Constitution to be free from cruel and unusual
    9
        punishment and punishment without due process under the Fourteenth
   10
   11   Amendment to the U.S. Constitution.
   12
              126. The foregoing wrongful acts were done with deliberate indifference to
   13
   14   the safety and welfare of Phillip Soto Garcia, Jr.
   15         127. County Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
   16
        Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer,
   17
   18   Maldonado, Steele, Tesillo, Ayala and Does 1 to 50, acted under the color of state
   19
        law to deprive Phillip Soto Garcia, Jr., of certain constitutionally protected rights
   20
   21   including, but not limited to, the right not to be deprived of life or liberty without
   22
        due process of law, as guaranteed by the Fourteenth Amendment to the United
   23
   24
        States Constitution, the right to be free from violence and the right to be free from

   25   cruel and unusual punishment under the due process clause of the Fourteenth
   26
        Amendment to the U.S. Constitution.
   27
   28         128. Plaintiff Mary H. Garcia in her capacity as Successor-in-Interest to the
                                                  52
                     PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                       VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 53 of 75 Page ID #:690



    1   Estate of Phillip Soto Garcia Jr., alleges that the conduct alleged herein caused
    2
        Phillip Soto Garcia, Jr., to be deprived of his civil rights that are protected under
    3
    4   the United States Constitution, as well as cause Phillip Soto Garcia Jr., pre-death
    5
        pain, suffering, emotional distress and medical expenses.
    6
    7         129. The conduct alleged herein was done in deliberate or reckless

    8   disregard of Phillip Soto Garcia Jr.’s constitutionally protected rights, justifying
    9
        an award of exemplary damages against County Defendants Pearson, Cordero,
   10
   11   Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez,
   12
        Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50, in
   13
   14   an amount according to proof at the time of trial in order to deter Defendants from
   15   engaging in similar conduct and to make an example by way of monetary
   16
        punishment. Plaintiff is also entitled to attorney fees and costs of suit herein.
   17
   18                                   Third Claim
   19                               Right of Association
         By Plaintiffs against County Defendants Pearson, Cordero, Llanos, Hinson,
   20      Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni,
   21      Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50.
   22
              130. Plaintiffs reallege and incorporate by reference paragraphs 1-129 of
   23
   24
        this complaint as though fully set forth herein.

   25         131. County Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
   26
        Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer,
   27
   28   Maldonado, Steele, Tesillo, Ayala and Does 1 to 50, deprived Phillip Soto Garcia
                                                  53
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 54 of 75 Page ID #:691



    1   Jr., of his rights under the United States Constitution to be free from cruel and
    2
        unusual punishment, denial of medical care and denial of due process. County
    3
    4   Defendants Pearson, Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo,
    5
        Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo,
    6
    7   Ayala and Does 1 to 50 used excessive force against Mr. Garcia, including,

    8   pepperballs, a stinger grenade, stun shield, taser, punching, various control hold
    9
        methods and restraining him in an ERC unnecessarily, all of which proximately
   10
   11   caused his death.
   12
              132. The aforementioned acts and/or omissions of County Defendants
   13
   14   Pearson, Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda,
   15   Figueroa, Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and
   16
        Does 1 to 50, were deliberately indifferent to Phillip Soto Garcia Jr’s. serious
   17
   18   medical needs, health and safety; and violated Decedent’s civil rights to be free
   19
        from cruel and unusual punishment and excessive force. Said acts/omissions
   20
   21   deprived Plaintiffs Angelo Garcia and Phillip J. Garcia of their liberty interest in
   22
        the parent-child relationship in violation of their substantive due process rights as
   23
   24
        defined by the First and Fourteenth Amendments to the U.S. Constitution, and

   25   deprived Plaintiff Mary H. Garcia of her liberty interest in the spousal/marital
   26
        relationship she had with Decedent.
   27
   28         133. There was no legitimate penological interest in denying and delaying
                                                  54
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 55 of 75 Page ID #:692



    1   access to medical care to an inmate in obvious medical distress. There was no
    2
        legitimate penological interest in using excessive force against Mr. Garcia,
    3
    4   particularly when Defendant Figueroa found the stinger grenade “effective” and
    5
        the taser was “effective” to get Mr. Garcia to be handcuffed. County Defendants
    6
    7   Pearson, Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda,

    8   Figueroa, Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and
    9
        Does 1 to 50’s actions shock the conscience.
   10
   11          134. The deprivation of the rights alleged above has destroyed the
   12
        Constitutional rights of Phillip Soto Garcia Jr.’s ’s children, Angelo Garcia and
   13
   14   Phillip J. Garcia to the society and companionship of their father which is
   15   protected by the substantive due process clause of the Fourteenth Amendment.
   16
               135. The deprivation of the rights alleged above has destroyed the
   17
   18   Constitutional rights of Phillip Soto Garcia Jr.’s wife, Mary H. Garcia, to the
   19
        spousal/marital relationship and society and companionship of her husband which
   20
   21   is protected by the substantive due process clause of the Fourteenth Amendment.
   22
               136. The conduct alleged herein violated Phillip Soto Garcia Jr.’s rights
   23
   24
        alleged above thereby resulting in a deprivation of Plaintiffs’ rights alleged above,

   25   which has legally, proximately, foreseeably and actually caused Plaintiffs to suffer
   26
        the loss of Decedent’s care, comfort and society, and further damages according to
   27
   28   proof at the time of trial.
                                                 55
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 56 of 75 Page ID #:693



    1         137. Plaintiff Mary H. Garcia brings this claim both individually and as
    2
        successor-in-interest to the Estate of Phillip Soto Garcia Jr. and seeks both
    3
    4   survival and wrongful death damages for the violation of Phillip Soto Garcia Jr.’s
    5
        rights and her own rights.
    6
    7         138. The conduct alleged herein was done in deliberate or reckless

    8   disregard of Phillip Soto Garcia Jr.’s constitutionally protected rights, justifying
    9
        an award of exemplary damages against County Defendants Pearson, Cordero,
   10
   11   Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez,
   12
        Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50, in
   13
   14   an amount according to proof at the time of trial in order to deter Defendants from
   15   engaging in similar conduct and to make an example by way of monetary
   16
        punishment. Plaintiffs are also entitled to attorney fees and costs of suit herein.
   17
   18                                  Fourth Claim
   19                                 Excessive Force
          By Plaintiff Mary Garcia as Successor-In-Interest to the Estate of Phillip
   20   Soto Garcia, Jr. Against Defendant Murzea and County Defendants Pearson,
   21      Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda,
          Figueroa, Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo,
   22
                                  Ayala and Does 1 to 50.
   23
   24
                 139. Plaintiff realleges and incorporates by reference paragraphs 1 –

   25   138 of this complaint.
   26
              140. At all times stated herein, Defendant Murzea and County Defendants
   27
   28   Pearson, Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda,
                                                  56
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 57 of 75 Page ID #:694



    1   Figueroa, Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and
    2
        Does 1 to 50 acted under color of law to deprive Phillip Soto Garcia, Jr. of certain
    3
    4   constitutionally protected rights, including, but not limited to:
    5
                       (a) The right to be free from excessive force being used against him
    6                  under the Fourth, Fourteenth and Fifth Amendments to the U.S.
    7                  Constitution;
                       (b) The right to be free from unreasonable searches and seizures as
    8                  guaranteed by the Fourth and Fourteenth Amendments to the US
    9                  Constitution;
                       (c) The right not to be deprived of life or liberty without due process
   10
                       of law, as guaranteed by the Fifth and Fourteenth Amendments to the
   11                  U.S. Constitution;
   12
                       (d) The right to equal protection of the laws, as guaranteed by the
                       Fourteenth Amendment to the U.S. Constitution; and
   13                  (e) The right to be free from the imposition of cruel and unusual
   14                  punishment.
   15         141. Defendant Murzea and County Defendants Pearson, Cordero,
   16
        Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa,
   17
   18   Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and
   19
        Does 1 to 50, deprived Phillip Soto Garcia, Jr. of the foregoing constitutional
   20
   21   rights when they used unreasonable force to arrest/restrain Phillip Soto
   22
        Garcia, Jr.
   23
   24
              142. The force used by Defendant Murzea when he threw Mr. Garcia

   25   to the ground immediately after Mr. Garcia obeyed Defendant Murzea’s
   26
        command to exit his home was excessive and unreasonable because Mr.
   27
   28   Garcia was not armed, did not pose a threat and was complying with
                                                    57
                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                        VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 58 of 75 Page ID #:695



    1   Defendant Murzea’s verbal command to come out of the residence. Despite
    2
        Mr. Garcia’s compliance, Defendant Murzea threw Mr. Garcia to the
    3
    4   concrete face first, causing Mr. Garcia a head injury and aggravating his
    5
        mental health crisis.
    6
    7         143. The force used by County Defendants Pearson, Cordero, Llanos,

    8   Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez,
    9
        Varoni, Tarango, Kramer, Maldonado, Steele, Ayala, Tesillo and Does 1 to
   10
   11   50 was unnecessary, excessive and unreasonable for the following reasons:
   12
              (a) Immediately prior to the use of pepperball saturation rounds,
   13
   14   stinger grenade, stun shield, taser use, body weight of multiple deputies and
   15   physical beating of Decedent, Decedent did not have a weapon and was
   16
        locked in solitary confinement, and thus, did not represent any threat to third
   17
   18   parties including any of the deputies;
   19
              (b) County Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
   20
   21   Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango,
   22
        Kramer, Maldonado, Steele, Ayala and Does 1 to 50 did not wait a sufficient
   23
   24
        amount of time to determine whether the pepperball saturation rounds were

   25   effective in getting Decedent to comply with being handcuffed for transfer to
   26
        another cell before they started using additional levels of force on Decedent;
   27
   28         (c) While Decedent was still under the effect of the pepperball
                                                 58
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 59 of 75 Page ID #:696



    1   saturation rounds, the stinger grenade was thrown directly at him in close
    2
        proximity to his body. While Decedent was engulfed in smoke, light and
    3
    4   noise from the stinger grenade, Defendants Pearson, Cordero, Llanos,
    5
        Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez,
    6
    7   Varoni, Tarango, Kramer, Maldonado, Steele, Ayala and Does 1 to 50, used

    8   and/or ordered additional force to be used on Decedent even though
    9
        Defendant Figueroa said the stinger grenade was “effective”;
   10
   11         (d) Even though the taser that was used on Decedent was effective to
   12
        get him to comply with being handcuffed, Defendants Pearson, Cordero,
   13
   14   Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa,
   15   Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Ayala, Tesillo, and
   16
        Does 1 to 50, used and/or ordered additional force to be used on Decedent,
   17
   18   including being held in an ERC while simultaneously being handcuffed with
   19
        taser prongs still embedded in Decedent’s skin.
   20
   21         (e) County Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
   22
        Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango,
   23
   24
        Kramer, Maldonado, Steele, Ayala and Does 1 to 50 attended a briefing

   25   before the cell extraction was attempted during which all of the various
   26
        methods of force used were planned out. Thus, all of the force used by said
   27
   28   Defendants was a “controlled” use of force, meaning that said Defendants
                                                59
                  PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                    VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 60 of 75 Page ID #:697



    1   had time to reflect on the force to be used before using it. Defendant
    2
        Tesillo’s continued use of the spit mask while Decedent was restrained in
    3
    4   the ERC was also “controlled” because there was ample time to reflect on
    5
        whether it was still necessary when Decedent was left by himself for
    6
    7   extended periods of time.

    8         (f) County Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
    9
        Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango,
   10
   11   Kramer, Maldonado, Steele, Ayala, Tesillo and Does 1 to 50’s use of force
   12
        both in design and implementation demonstrated deliberate indifference to
   13
   14   Mr. Garcia’s mental illness and the harms that could be caused by this type
   15   of force against Mr. Garcia; and
   16
              (g) County Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
   17
   18   Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango,
   19
        Kramer, Maldonado, Steele, Ayala, Tesillo and Does 1 to 50 acted
   20
   21   maliciously, sadistically, or for the purpose of causing harm to Mr. Garcia.
   22
        The force used by said Defendants was brutal, gratuitous and was
   23
   24
        unnecessary for any legitimate penal interest and amounted to punishment

   25   against a pre-trial detainee suffering from a mental health crisis.
   26
              144. County Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
   27
   28   Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango,
                                                  60
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 61 of 75 Page ID #:698



    1   Kramer, Maldonado, Steele, Ayala, Tesillo and Does 1 to 50 acted in concert
    2
        and aided and abetted one another while they violated Decedent’s
    3
    4   constitutional rights.
    5
              145. Autopsy reports indicate that Mr. Garcia suffered massive
    6
    7   injuries over his entire body from County Defendants Pearson, Cordero,

    8   Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa,
    9
        Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Ayala, Tesillo and
   10
   11   Does 1 to 50’s use of force including, but not limited to: abrasions to the
   12
        face, head, both wrists, fingers, hands, ankles, left knee, pelvis and hip; blunt
   13
   14   impact injuries were noted at the head, neck, torso and extremities; some of
   15   the contusions measured between 4 to 5 inches in size; and areas of
   16
        hemorrhage were noted at the cervical spine, laryngeal cartilages, and hyoid
   17
   18   bone and strap muscles of the neck.
   19
              146. Defendant Murzea and County Defendants Pearson, Cordero,
   20
   21   Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa,
   22
        Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and
   23
   24
        Does 1 to 50’s conduct caused Phillip Soto Garcia, Jr. to suffer extreme pain

   25   and suffering and emotional distress, and ultimately, once he was moved to
   26
        Riverside University Health System, death.
   27
   28         147. Defendant Murzea and County Defendants Pearson, Cordero,
                                                  61
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 62 of 75 Page ID #:699



    1   Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa,
    2
        Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and
    3
    4   Does 1 to 50, were integral participants in the use of excessive force.
    5
              148. Defendants Anes, Brooks, Buehler and City employees DOES 51
    6
    7   to 80 also failed to intervene to prevent the violation when each of said

    8   Defendants failed to stop Defendant Murzea from using excessive force
    9
        against Phillip Soto Garcia, Jr.
   10
   11         149. County Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
   12
        Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango,
   13
   14   Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50, also failed to
   15   intervene to prevent the violation when each of said Defendants failed to
   16
        stop each other from using excessive force against Phillip Soto Garcia, Jr.
   17
   18         150. Defendants Murzea, Anes, Brooks, Buehler and City employees
   19
        DOES 51 to 80 and County Defendants Pearson, Cordero, Llanos, Hinson,
   20
   21   Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni,
   22
        Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50, knew
   23
   24
        that failure to provide timely medical treatment for Phillip Soto Garcia, Jr.

   25   could result in further significant injury or the unnecessary and wanton
   26
        infliction of pain, but disregarded that serious medical need, causing Phillip
   27
   28   Soto Garcia, Jr. great bodily harm and ultimately, death.
                                                 62
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 63 of 75 Page ID #:700



    1         151. The foregoing use of force described above was excessive and
    2
        unreasonable under the circumstances because prior to and after being
    3
    4   restrained by the officers, Phillip Soto Garcia, Jr. did not resist or pose a
    5
        threat to the safety of the defendant police officers and deputies.
    6
    7         152. During the relevant period, Defendant Murzea was performing

    8   his duties as an officer of the Cathedral City Police Department.
    9
              153. During the relevant period County Defendants Pearson, Cordero,
   10
   11   Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa,
   12
        Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and
   13
   14   Does 1 to 50 were performing their duties as deputies of the Riverside
   15   County Sheriff’s Department.
   16
              154. Based on the conduct of Defendant Murzea and County
   17
   18   Defendants Pearson, Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-
   19
        Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer, Maldonado,
   20
   21   Steele, Tesillo, Ayala and Does 1 to 50, Phillip Soto Garcia, Jr. was deprived
   22
        of his constitutional rights under the Fourth, Fourteenth and Fifth
   23
   24
        Amendments to the U.S. Constitution.

   25         155. Defendant Murzea and County Defendants Pearson, Cordero,
   26
        Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa,
   27
   28   Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and
                                                   63
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 64 of 75 Page ID #:701



    1   Does 1 to 50 knew that the force they used was illegal. Phillip Soto Garcia,
    2
        Jr. was subjected to humiliation, fear, physical injury, and pain and suffering
    3
    4   by the illegal acts of Defendant Murzea and County Defendants Pearson,
    5
        Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda,
    6
    7   Figueroa, Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo,

    8   Ayala and Does 1 to 50 and ultimately, death.
    9
              156. The conduct of Defendant Murzea and County Defendants
   10
   11   Pearson, Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo,
   12
        Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer, Maldonado, Steele,
   13
   14   Tesillo, Ayala and Does 1 to 50 was willful, wanton, malicious, oppressive,
   15   and done with reckless disregard for the rights and safety of Phillip Soto
   16
        Garcia, Jr. and therefore warrants the imposition of exemplary and punitive
   17
   18   damages against said Defendants.
   19
                                         Fifth Claim
   20                      Failure to Intervene (42 U.S.C. §1983)
   21     By Plaintiff Mary Garcia as Successor-In-Interest to the Estate of Phillip
            Soto Garcia, Jr. Against Defendants Anes, Brooks, Buehler and City
   22
        employees DOES 51 to 80 and County Defendants Pearson, Cordero, Llanos,
   23      Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez,
   24
        Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50

   25         157. Plaintiff realleges and incorporates by reference paragraphs 1 -156 of
   26
        this complaint.
   27
   28         158. At all times relevant here, Defendants Anes, Brooks, Buehler and City
                                                 64
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 65 of 75 Page ID #:702



    1   employees DOES 51 to 80 and County Defendants Pearson, Cordero, Llanos,
    2
        Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni,
    3
    4   Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50, were
    5
        present and were charged with the constitutional duties of protection of Phillip
    6
    7   Soto Garcia, Jr., and were charged with the duty to not knowingly, with wanton

    8   disregard, cause his life, health and safety to be placed in danger by intentionally
    9
        and/or deliberately ignoring the known dangers to Phillip Soto Garcia, Jr., that
   10
   11   their actions and/or omissions placed him in.
   12
              159. At all times relevant here, Defendant Anes, Brooks, Buehler and City
   13
   14   employees DOES 51 to 80 and County Defendants Pearson, Cordero, Llanos,
   15   Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni,
   16
        Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50, had an
   17
   18   affirmative duty to intervene to stop fellow officers from violating the
   19
        constitutional rights of arrestees/detainees, including Phillip Soto Garcia, Jr., each
   20
   21   of the afore-mentioned Defendants had ample and reasonably sufficient time and
   22
        opportunity to so intervene and prevent Phillip Soto Garcia, Jr.’s injuries, and
   23
   24
        were compelled to do so as officers of either the Cathedral City Police Department

   25   or the Riverside County Sheriff’s Department under the laws of the State of
   26
        California and under the Constitution of the United States of America.
   27
   28         160. In deliberate indifference to the life and welfare of Phillip Soto
                                                  65
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 66 of 75 Page ID #:703



    1   Garcia, Jr., each said defendant intentionally and with deliberate indifference
    2
        to the civil rights of Phillip Soto Garcia, Jr., refrained from intervening in
    3
    4   the acts leading to Phillip Soto Garcia, Jr.’s injuries.
    5
              161. As a direct and proximate result thereof, Phillip Soto Garcia, Jr.’s
    6
    7   rights under the Fourth and Fourteenth Amendments to the U.S. Constitution

    8   were violated. As a further result thereof, Decedent sustained injuries and
    9
        damages alleged herein.
   10
   11         162. The conduct of Defendants Anes, Brooks, Buehler and City
   12
        employees DOES 51 to 80 and County Defendants Pearson, Cordero,
   13
   14   Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa,
   15   Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and
   16
        Does 1 to 50, was intentional, malicious, willful, wanton and in reckless
   17
   18   disregard of Phillip Soto Garcia, Jr.’s constitutional rights in that this
   19
        conduct shocks the conscience and is fundamentally offensive to a civilized
   20
   21   society, so as to justify the imposition of punitive damages against said
   22
        Defendants.
   23
   24
                                         Sixth Claim
                                 Violation of 42 U.S.C. §1983
   25               Failure to Protect & Cruel and Unusual Punishment
   26                              Fourteenth Amendment
          By Plaintiff Mary Garcia as Successor-In-Interest to the Estate of Phillip
   27
           Soto Garcia, Jr., against County Defendants Pearson, Cordero, Llanos,
   28       Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez,
                                                   66
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 67 of 75 Page ID #:704



    1   Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50
    2
              163. Plaintiff realleges and incorporates by reference paragraphs 1-162 of
    3
    4   this complaint as though fully set forth herein.
    5
              164. Phillip Soto Garcia, Jr., was incarcerated at LSCF under conditions that
    6
    7   posed a substantial risk of serious harm to his health and safety, which were known

    8   to County Defendants Pearson, Cordero, Llanos, Hinson, Bergert, Caverley,
    9
        Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer, Maldonado,
   10
   11   Steele, Tesillo, Ayala and Does 1 to 50. Such conditions included:
   12
              (a) constraining Phillip Soto Garcia, Jr. to a 4-point restraint chair or bed for
   13
   14         a combined 20 hours and 32 minutes without adequate supervision,
   15         hydration and medical attention, all while he was in clear physical and
   16
              mental distress;
   17
   18         (b) Placing Phillip Soto Garcia, Jr., who suffered seizures and a mental
   19
              health condition in a sobering cell without adequate monitoring and
   20
   21         supervision;
   22
              (c) Failing to perform adequate monitoring and supervision of Phillip Soto
   23
   24
              Garcia, Jr., including performing range of motion exercises;

   25         (d) Failing to follow standard operating procedures regarding the
   26
              performance of physical visual inspections of inmates in sobering cells and
   27
   28         those being held in restraints;
                                                  67
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 68 of 75 Page ID #:705



    1         (e) Using excessive force against Phillip Soto Garcia, Jr., including,
    2
              pepperballs, a stinger grenade, stun shield, taser, punches, multiple control
    3
    4         holds and an ERC with a spit mask;
    5
              (f) using excessive force against Mr. Garcia while he was experiencing a
    6
    7         mental health crisis, thereby punishing him for his mental health condition;

    8         and
    9
              (g) Failing to timely intervene to stop the use of excessive force against
   10
   11         Phillip Soto Garcia, Jr.
   12
               165. County Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
   13
   14   Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer,
   15   Maldonado, Steele, Tesillo, Ayala and Does 1 to 50, had ample and reasonably
   16
        sufficient time and opportunity to intervene and prevent the use of excessive force
   17
   18   against Phillip Soto Garcia Jr. and to prevent his injuries and ultimate death, and
   19
        were compelled to do so as Sheriff’s deputies and/or medical staff, under the laws
   20
   21   of the State of California and under the Constitution of the United States of
   22
        America.
   23
   24
                 166. In deliberate indifference to the life and welfare of Phillip Soto

   25   Garcia, Jr., each said Defendant intentionally and with deliberate indifference to
   26
        the civil rights of Phillip Soto Garcia, Jr., refrained from intervening in the acts
   27
   28   leading to Phillip Soto Garcia Jr.’s injuries and ultimate death.
                                                   68
                    PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                      VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 69 of 75 Page ID #:706



    1         167. County Defendants Pearson, Cordero, Llanos, Hinson, Bergert,
    2
        Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango, Kramer,
    3
    4   Maldonado, Steele, Tesillo, Ayala and Does 1 to 50, acted under the color of state
    5
        law to deprive Phillip Soto Garica, Jr., of certain constitutionally protected rights
    6
    7   including, but not limited to, the right not to be deprived of life or liberty without

    8   due process of law, as guaranteed by the Fourteenth Amendment to the United
    9
        States Constitution and the right to be free from cruel and unusual punishment and
   10
   11   unreasonable searches and seizures.
   12
                 168. The above acts and omissions, while carried out under color of law,
   13
   14   have no justification or excuse in law, and instead constitute a gross abuse of
   15   governmental authority and power, shock the conscience, are fundamentally unfair,
   16
        arbitrary and oppressive and unrelated to any activity which governmental officers
   17
   18   may appropriately and legally undertake in the course of protecting persons or
   19
        property or ensuring civil order.
   20
   21         169. In acting or failing to act as hereinabove alleged, County Defendants
   22
        Pearson, Cordero, Llanos, Hinson, Bergert, Caverley, Rodarte-Lugo, Miranda,
   23
   24
        Figueroa, Lopez, Varoni, Tarango, Kramer, Maldonado, Steele, Tesillo, Ayala and

   25   Does 1 to 50, were deliberately indifferent to the substantial risk posed to Phillip
   26
        Soto Garcia, Jr.’s health and safety.
   27
   28         170. As a proximate result of the aforementioned wrongful conduct, Phillip
                                                  69
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 70 of 75 Page ID #:707



    1   Soto Garcia, Jr. Garcia suffered injuries and ultimately, death.
    2
              171. The conduct of County Defendants Pearson, Cordero, Llanos, Hinson,
    3
    4   Bergert, Caverley, Rodarte-Lugo, Miranda, Figueroa, Lopez, Varoni, Tarango,
    5
        Kramer, Maldonado, Steele, Tesillo, Ayala and Does 1 to 50, was intentional,
    6
    7   malicious, willful, wanton and in reckless disregard of Phillip Soto Garcia, Jr.’s

    8   constitutional rights and/or grossly negligent in that this conduct shocks the
    9
        conscience and is fundamentally offensive to a civilized society, so as to justify the
   10
   11   imposition of punitive damages against each of the foregoing individual
   12
        defendants.
   13
   14                                    Seventh Claim
                          Violation of Americans With Disabilities Act
   15                         By Plaintiffs against Defendant City
   16
   17
                 172. Plaintiff realleges and incorporates by reference paragraphs 1 –
   18
   19   171 of this complaint.
   20            173. Under Title II of the Americans With Disabilities Act, 42 USC §
   21
        1231, et seq., and Section 504 of the Rehabilitation Act, 29 USC § 701, et seq.,
   22
   23   Phillip Soto Garcia Jr. is a qualified individual with a disability as defined by 42
   24
        USC § 12102(1) and 29 USC § 705 because he suffers from seizures which impair
   25
   26   his mental health and which substantially limited Phillip Soto Garcia Jr.’s major
   27
   28
                                                  70
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 71 of 75 Page ID #:708



    1   life activities, including his ability to communicate with people, understand people,
    2
        his ability to learn, and to care for himself in activities of daily living.
    3
    4          174. Defendant City, through its employees Defendants Murzea, Anes,
    5
        Brooks, Buehler, and City employees DOES 51 to 80, knew or should have known
    6
    7   that Phillip Soto Garcia Jr. had such a mental health impairment/disability before

    8   he was arrested and Phillip Soto Garcia Jr. was regarded by others as possessing
    9
        that disability.
   10
   11          175. At all times, Defendants Murzea, Anes, Brooks, Buehler, and City
   12
        employees DOES 51 to 80 knew of Phillip Soto Garcia Jr.’s disability or should
   13
   14   have known of his disability because it was obvious from his erratic behavior at the
   15   time of his arrest and in subsequent interactions with him while he was being taken
   16
        to Desert Regional Medical Center. Decedent’s disability was also communicated
   17
   18   by Mary Garcia, Phillip Soto Garcia Jr.’s wife to Defendants Murzea, Anes,
   19
        Brooks, Buehler, and City employees DOES 51 to 80 following his arrest.
   20
   21          176. At the time that City employees Defendants Murzea, Anes, Brooks,
   22
        Buehler, and DOES 51 to 80 approached Phillip Soto Garcia Jr., a reasonable
   23
   24
        accommodation for Phillip Soto Garcia Jr.’s mental health disability could have,

   25   and should have, been made in order to avoid an escalation of the situation because
   26
        Phillip Soto Garcia Jr’s mental health disability was obvious.
   27
   28
                                                    71
                    PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                      VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 72 of 75 Page ID #:709



    1         177. Defendant City (by and through its employees) failed to reasonably
    2
        accommodate Phillip Soto Garcia Jr.’s disability in the course of arresting him and
    3
    4   subsequently detaining him, thereby causing him to suffer greater injury and
    5
        indignity than other individuals.
    6
    7         178. Potential accommodations might have included, but are not limited

    8   to: communicating with Phillip Soto Garcia Jr. in a non-threatening manner,
    9
        speaking to Phillip Soto Garcia Jr. in a way that was non-threatening and calming
   10
   11   in order to avoid an escalation of the situation and to avoid the use of force;
   12
        contacting another officer or employee who specializes in communicating with
   13
   14   disabled individuals like Phillip Soto Garcia Jr. to facilitate the necessary
   15   interaction, or removal; by respecting Phillip Soto Garcia Jr.’s comfort zone,
   16
        engaging in non-threatening communications and gestures with Phillip Soto Garcia
   17
   18   Jr. directly, and using the passage of time to defuse the situation. Procedures and
   19
        techniques for accommodating individuals with disabilities were also part of the
   20
   21   City employees’ Peace Officer Standards Training (“POST”) and therefore, were
   22
        known or should have been known to employees of Defendant City at the time of
   23
   24
        the interactions with Phillip Soto Garcia Jr..

   25         179. By declining to provide the foregoing accommodations to Phillip
   26
        Soto Garcia Jr., City employees denied Phillip Soto Garcia Jr. the benefits and
   27
   28   services of government programs, services, or activities, as well as subjected him
                                                  72
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 73 of 75 Page ID #:710



    1   to discrimination on account of his disability. As a public entity that receives
    2
        federal financial assistance, Defendant City is vicariously liable for its employees’
    3
    4   violations of Title II of the Americans With Disabilities Act and Section 504 of the
    5
        Rehabilitation Act.
    6
    7         180. Defendant City failed to make reasonable modifications necessary to

    8   avoid discrimination against individuals with mental health disabilities, like Phillip
    9
        Soto Garcia Jr. both in the context of arrest and his detention and transport to Larry
   10
   11   Smith Correctional Facility. Defendants Murzea, Anes, Brooks, Buehler, and City
   12
        employees DOES 51 to 80 knew or should have known that by failing to
   13
   14   accommodate and ignore Mr. Garcia’s obvious signs of a mental health disorder
   15   during the arrest and subsequent booking process, mental health treatment would
   16
        not be provided to Mr. Garcia or mental health treatment would be seriously
   17
   18   delayed – both of which would result in a violation of Mr. Garcia’s right to
   19
        medical care under the due process clause of the Fourteenth Amendment.
   20
   21   Additionally, to the extent that Mr. Garcia’s mental health condition caused him to
   22
        yell profanity at officers, Defendants Murzea, Anes, Brooks, Buehler, and City
   23
   24
        employees DOES 51 to 80 knew or should have known that by failing to

   25   accommodate his condition, Mr. Garcia’s actions would be construed by
   26
        corrections personnel as defiant and would likely subject Mr. Garcia to an
   27
   28
                                                 73
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                     VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 74 of 75 Page ID #:711



    1   unnecessary and excessive use of force in violation of his rights under the Fourth
    2
        and Fourteenth amendments.
    3
    4          181. As a result of the foregoing conduct, Phillip Soto Garcia Jr.’s rights
    5
        under Title II of the Americans With Disabilities Act and Section 504 of the
    6
    7   Rehabilitation Act were violated and he was discriminated against because of his

    8   disability.
    9
               182. As a direct and proximate result of the actions of Defendant City,
   10
   11   Phillip Soto Garcia Jr. suffered severe harm including significant physical and
   12
        psychological injuries and ultimately, death.
   13
   14                                                PRAYER
   15          1.       WHEREFORE, Plaintiffs pray for the following relief:
   16
                      a. For compensatory and general damages in whatever amount may be
   17
   18                    proven at trial, including both survival damages and wrongful death
   19
                         damages;
   20
   21                 b. For funeral and burial expenses and loss of financial support;
   22
                      c. For punitive damages against the individual defendants, as alleged in
   23
   24
                         the pertinent claims herein, in an amount to be proven at trial;

   25                 d. Reasonable costs of suit and attorneys’ fees pursuant to 42 U.S.C.
   26
                         §1988 and Cal. Civ. Code section 52.1 where appropriate;
   27
   28                 e. Prejudgment interest; and
                                                     74
                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                        VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
Case 5:18-cv-00839-SJO-AS Document 67 Filed 10/30/18 Page 75 of 75 Page ID #:712



    1            f. Such other relief as the Court may deem proper.
    2
                                         DEMAND FOR JURY TRIAL
    3
    4        Plaintiffs respectfully demand that the present matter be set for a jury trial.
    5
    6   Dated: October 29, 2018         \s\_________________________
    7                                   Robert Trujillo, Esq.
                                        Attorney for Plaintiffs, Mary Garcia, Angelo
    8                                   Garcia and Phillip J. Garcia
    9
        Dated: October 29, 2018         \s\_________________________
   10
                                        Melody Trujillo, Esq.
   11                                   Attorney for Plaintiffs, Mary Garcia, et al.
   12
        Dated: October 29, 2018         \s\_________________________
   13                                   Suzanne Skolnick, Esq.
   14                                   Attorney for Plaintiffs, Mary Garcia, et al.
   15   Dated: October 29, 2018         \s\_________________________
   16                                   Lewis Khashan, Esq.
                                        Attorney for Plaintiffs, Mary Garcia, et al.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 75
                 PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES,
                   VIOLATIONS OF CIVIL RIGHTS CASE NO.: 5:18-CV-839
